 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonna Lee SportswearandInternationalLadies'Garment Workers'Union,AFL-CIODonna Lee SportswearandInternationalLadies'GarmentWorkers'Union,AFL-CIO and TheGrievance Committee and Donna Lee SportswearEmployees'Independent Union,Parties in InterestDonna Lee SportswearandInternationalLadies'GarmentWorkers'Union,AFL-CIO.Cases4-CA-4403, 4-CA-4452, and 4-CA-4483February 6, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn August 9, 1968, Trial Examiner David S.Davidson issuedhisDecisionintheaboveproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesinviolationof theNationalLaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlaborpracticesallegedinthecomplaintandrecommended that the allegations pertaining theretobedismissed.Thereafter,theRespondent andDonna Lee Sportswear Employees' IndependentUnion, hereinafter called the Independent, as one ofthe Parties in Interest, filed exceptions to the TrialExaminer'sDecisionand supporting briefs,' theGeneral Counsel filed cross-exceptions and a brief inanswer to Respondent's exceptions and in support ofitscross-exceptions, and the Charging Party filedcross-exceptions and brief in support thereof and amotion to strike the exceptions and briefs of theRespondent and Parties in Interest.2Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, briefs, and motion, and the entirerecord in these cases, and hereby adopts thefindings,' conclusions,' and recommendationss of theTrial Examiner, with the modifications noted below.'Respondents have requested oral argument.Because,in our opinion, therecord,the exceptions and briefs,adequately set forth the issues and thepositions of the parties,this request is hereby denied'The Charging Party'smotion to strike the exceptions and briefs of theRespondent and Parties in Interest for failure to meet the requirements ofthe Board'sRules and Regulations,Series 8, as amended,ishereby deniedas we find these documents are in substantial compliance with the Board'srequirementsORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Donna LeeSportswear, York, Pennsylvania, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Modify paragraph 2(a) of the Trial Examiner'sRecommended Order as follows-"(a)OfferMary Fizer, Dorothy Goheen, andRuby Rodefer immediate and full reinstatement totheir former or substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges previously enjoyed and make themwhole for any loss they may have suffered by reasonof the discrimination againstMary Fizer, DorothyGoheen, and Ruby Rodefer in the manner set forthin the section of the Trial Examiner's Decisionentitled"TheRemedy," as modified by thisDecision and Order."2.Modify paragraph 2(e) of the Trial Examiner'sRecommended Order as follows:"(e)Rescind its warning and discharge policyinstitutedinNovember 1967, and all warningnotices issued pursuant to that policy."3.Substitute the following for the first indentedparagraph of the notice attached to the Trial,Examiner's Decision:'TheTrialExaminer found that the Grievance Committee wasinstrumental in bringing employees to "Respondent'soffice" to givestatements concerning their authorizationcards The record establishes thatitwas the Respondent'sattorney's officeThe Trial Examiner found thatRespondent'srecognitionand continued dealing withtheGrievanceCommittee during the 10(b) periodconstituted unlawful assistance to theCommittee, but failedtomake a formal findingthat the unlawfulassistancewas a violation of Section8(a)(2)We hereby correct thesemadvertences'The Trial Examiner found that, when viewedin thelightof thebackground evidenceas to the formation of the Grievance Committee,Respondent's continued recognitionof the GrievanceCommittee during thecritical period, both beforeand afterthe ILGWUdemand for recognition,constitutedunlawful assistanceto the Grievance CommitteeWe find thatRespondent'scontemporaneous 8(a)(1) and(3) conduct, which was aimeddirectlyatundermining the employees'support of the ILGWU, alsoconstituted evidence of unlawful assistance and supportto the GrievanceCommittee,and itsalter ego,the Independent,and that thisprovides afurther basis for the TrialExaminer's 8(a)(2)conclusions'The Trial Examiner foundthat the institution of the warning anddischargepolicy by theRespondent violated Section 8(a)(5) and(1) of theAct and recommended as partof the remedythe reinstatement of PatFauth,who had been discharged pursuantto the policyWe do not agreethat the reinstatementof Fauth is a proper remedy for the 8(a)(5) conductandwould limit the remedy to the rescission of the warning anddisciplinary policyWe find merit in the GeneralCounsel'sexceptionsto the TrialExaminer's recommendationthatMary Fizershould notreceive backpayfor the strike period Fizerwas discriminatorilylaid off byRespondent onSeptember8, 1967, and thereafterjoined thestrike whichbegan September11,1967Inaccordancewith establishedBoard policyincasesofdiscriminatory terminationbefore theemployee goes on strike,we find thatFizer is entitledto backpay for the entire period from her layoff onSeptember 8, 1967,to the timeof an offerof reinstatement.SeeMonahanFord Corp.,157 NLRB 1034174 NLRB No. 54 DONNA LEE SPORTSWEARWE WILL offer Mary Fizer, Dorothy Goheen,andRuby Rodefer immediate reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, andWE WILL make them wholefor any loss they may have suffered as a result ofour discharge of Mary Fizer and our refusals toreinstateDorothyGoheen and Ruby Rodeferupon their requests after the strike.4.Substitute the following for the third indentedparagraph of the notice attached to the TrialExaminer's Decision:WE WILL rescind the warning and dischargepolicy instituted inNovember 1967, and allwarning notices issued pursuant to that policy.IT IS FURTHER ORDERED that the complaint be,and it hereby is dismissed insofar as it alleges unfairlabor practices not found herein by the Board.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Pursuant tocharges filed on September 11, 1967, in Case 4-CA-4403by InternationalLadies'GarmentWorkers'Union,AFL-C11O, referred to hereinafter as ILG, a complaintissued on October 31, 1967, alleging that Respondentdiscriminatorily dischargedMary Fizer on September 8,1967, because of her activities and support for ILG, thatRespondent unlawfully refused to bargain with ILG sinceon or about September 7, 1967, and that Respondent'semployees had engaged in an unfair labor practice strikesince on or about September 11, 1967. Thereafter, onNovember 8, 1967, ILG filed a charge in Case4-CA-4452, which was amended on December 26, 1967,and filed a further charge in Case 4-CA-4483 onDecember 13, 1967. Pursuant to these charges onFebruary 12, 1968, an order consolidating cases and aconsolidated amended complaint issued consolidating thethree charges, reiterating the allegations of the originalcomplaint, and alleging further as follows. Respondentover a period of time dominated and interfered with theformation and administration of the Grievance CommitteeandDonna Lee Sportswear Employees' IndependentUnion and contributed financial and other support totheseorganizations;RespondentinOctoberandNovember 1967 unilaterally changed existing wage rates,piece rates, its warning and discharge policy, and otherterms and conditions of employment; Respondent refusedto reinstate employees Ruby Rodefer, Betty Ruby, andDorothyGoheenafterunconditionalrequestsforreinstatement by them on October 24, 26, and November1, 1967, respectively; and on or about December 1, 1967,Respondent discriminatorily discharged employee PatriciaFauth because of her union activities and support. Theconsolidatedcomplaintcharges that by these actsRespondent violated Section 8(a)(1), (2), (3), and (5) oftheNationalLaborRelationsAct,asamended.Respondent filed answers to the original complaint andthe consolidated amended complaint in which it denied thecommission of any unfair labor practices.A hearing was held before me in York, Pennsylvania,on February 26 and 27 and March 26 through 29, 1968.At the close of the hearing oral argument was waived, andthe parties were given leave to file briefs which have been319received.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a partnership composed of Robert D.Williams,KennethWilliams,KathleenWilliams andCelestineWilliamsdoingbusinessasDonnaLeeSportswear.At all times material Respondent hasmaintained its principal office and place of business at R.D.9,LowerWindsorTownship,YorkCounty,Pennsylvania,where it engages in the manufacture ofladies'wear as a contractor. With insignificant exceptionallofRespondent'swork is performed for CardinalCotton Corporation, a manufacturer of ladies' garmentswith its principal office in New York and manufacturingplant at Coatesville, Pennsylvania. Respondent annuallyperforms contracting services for Cardinal valued inexcess of $100,000 a year All goods on which Respondentworks are purchased by Cardinal and remain underCardinal'sownershipwhilebeingprocessedbyRespondent.The goods are shipped by Cardinal toRespondent in Cardinal's trucks. Respondent cuts andsewsmaterials into finished goods, which are thenreturned to Cardinal in Cardinal's trucks. Cardinal pressesthefinishedgarments and then ships them to itscustomers. Cardinal annually sells finished ladies' wearvalued in excess of $50,000 in interstate commerce andmakes purchases valued in excess of $50,000 from sourcesoutside the State of Pennsylvania.Cardinal uses the services of other contractors whowork on the same lots as Respondent. The goods suppliedto the various contractors and the finished garmentsreceived from them are mingled together by Cardinalmaking it impossible for Cardinal to trace the sources ofthe goods which are sent to Respondent for processing orthe ultimate destination of finished goods manufacturedby Respondent. There is no evidence to indicate to whatextent, if any, Respondent works on goods of Cardinalthat have either been received from or are destined forshipment out of State.InSiemonsMailing Service,122NLRB 81, 85, theBoard announced jurisdictional standards now followed bythe Board applicable to nonretail establishments:[T]he Board has concluded that it will best effectuatethe policies of the Act if jurisdiction is asserted over allnonretail enterprises which have anoutflow or inflowacross State lines of at least $50,000, whether suchoutflow or inflow be regarded as direct or indirect.Forthe purposes of applying this standard,direct outflowrefers to goods shipped or services furnished by theemployer outside the State.Indirect outflowrefers tosales of goods or services to users meeting any of theBoard's jurisdictional standards except the indirectoutflow or indirect inflow standard.Direct inflowrefersto goods or services furnished directly to the employerfrom outside the State in which the employer is located.Indirect inflowrefers to the purchase of goods orservices which originated outside the employer's Statebut which he purchased from a seller within the Statewho received such goods or services from outside theState.'1122 NLRB at 85 (fn. omitted) 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDCardinal Cottons meets both the Board's direct outflowand direct inflow standards. Respondent's sale of servicestoCardinal constitutes indirect outflow in excess of$50,000 and therefore meets the Board's indirect outflowstandards.Respondent contends, nonetheless, that theBoard's jurisdiction has not been established because ofthe lack of proof that any of thematerialsreceived by itfrom Cardinal originated out of State or that any of thegarmentsmanufactured by the Respondent ultimatelywere sent out of State. The Board answered thiscontention inSouthern Dolomite,stating:[T]he very meeting of the [outflow-inflow) standardestablishes, legal jurisdictionwithin themeaning ofSection 2(6) or (7) of the Act. In establishing thisstandard, the Board had already concluded in the lightof its experience that when the operations of theemployer meet this standard, they substantially affectcommerce within the meaning of the Act. Accordingly,the Board requires no further proof of legal or statutoryjurisdiction in these cases.'The Board's conclusion that the inflow-outflow standardcarrieswith it the necessary foundation to establish theexistenceof legal jurisdiction is supported by thereasoning of the opinion of the Supreme Court inN.L R B.v.RelianceFuel Oil Corporation.'Accordingly,I conclude that Respondent is engaged in commerce or inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuatethe policies of the Act to assert jurisdiction hereinII.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and I find that InternationalLadies'GarmentWorkers'Union,AFL-CIO, theGrievanceCommittee,andDonnaLeeSportswearEmployees' Independent Union are and have been at alltimes material labor organizations within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The AllegedViolationsof Section8(a)(2)1.Background - The formation of the GrievanceCommitteeRobert Williams and Kenneth Williams are brothers Inpartnershipwith their sister,Kathleen,andmother,Celestine, they operate Donna Lee Sportswear. Roberthas extensive experience in the manufacturing of clothingand is the managing partner of Respondent. Kennethentered the industry more recently, joining the Respondentin June 1965, with a background in accounting. He servesas plant manager for Respondent, but it appears that hisdutiesdo not extend to matters requiring technicalbackground or experience in the industry. These duties,including the making of timestudies and the assignment ofthe employees to particular operations, are performed byRobert who spends substantial time at the plant in itsactive management2129 NLRB 1342, 1344, fns. omitted'371U S. 224 There the Courtaffirmed the Board'sreliance uponindirect inflow to establish legal jurisdiction supporting assertion ofjurisdiction on the basis of a gross volume of business test applicable toretail enterprises'Robert also is president of Williams ManufacturingCorp ,which has aIn June 1966, more than a year before the charges inthis case were filed, Robert Williams called the employeesat the plant together and told them that he believed itwould be a good idea if they had a grievance committee towhom they could present grievances and who would inturn present them to him 5 Kenneth Williams passed outslips of paper to the employees and Robert told them towrite down the names of five girls who they thoughtwould be good for the Committee. After the names werewritten by the employees, the ballots were collected byKenneth and taken to the plant office where they werecounted by Robert. The three employees who were foundby Robert to have received the highest number of voteswere named as committee members and a notice to thateffect was posted at the timeclock 6 The three employeesnamed were Marylyn Costabile, Dolores, Dosch, and RuthSmith. The employees were not asked to vote on whetheror not they wanted a committee The procedure forselecting the members and the size of the Committee weredetermined by Robert Williams.RobertWilliams testified that at the time theCommitteewas established, he presented it to theemployeesasanalternativemeansofpresentinggrievances to him because he observed that some girlswere afraid to come to him with grievances and insteadcomplained to one another. Dolores Dosch and MarylynCostabile also testified that some employees went directlytoWilliams with their complaints. However, the testimonyof Pat Fauth and Dorothy Goheen, as well as an incidentnot denied by Williams,' leads me to conclude thatWilliams did not present the Committee to the employeesin this fashion, but told them that when they had anycomplaints they were to go to the Grievance Committeeand the Committee would go to him, in place of going tohim individually with their complaints, unless a complaintwas of a personal nature 'Following formation of the Committee, employees onoccasion presented grievances to the Committee, and theCommittee presented all grievances which they received toRobert Williams. They discussed them with Williams bothprivately and with the complainant present. Some of thegrievances were answered with adjustments and some wererejected.On one occasion the Committee was used byKennethWilliams to convey to employee Patricia Fauththat she should stop complaining to other girls or actionwould be taken by Respondent.'plant at Scottdale,PennsylvaniaHe divides his time between the twoplants'Where not otherwise indicated, my findings are based on crediteduncontradicted testimony'It is not clear from the testimony whether a single ballot was taken orwhether a second ballot was taken in which the employees were asked toselect three from among the five employees who had received the greatestnumber of votes on the first ballot.Resolution of this ambiguity is notmaterial to the issues in this case.'On one occasion employee Ruby Rodefer went directly to RobertWilliams to complain about a rate which she believed was too lowWilliams initially told her that she should go to the Committee with thegrievance unless it was something personalWhen she replied that sheconsidered it personal, Williams discussed the grievance with her'AlthoughKennethWilliams testified that the Committee was theemployees'idea, it is clear from the testimony of Robert,as well as that ofthe other employees,that Robert Williams initiated the idea and carriedthrough with the formation of the Committee'KennethWilliams denied that he had instructed the Committee toconvey this message to Fauth,However, after initially denying that eitherWilliams had ever given the Committee messages for employees,MarylynCostabile in effect conceded that the incident described by Fauth occurredIhave credited Fauth in this regard. DONNA LEE SPORTSWEARIn July 1967, Respondent moved its operations to anew plant. Shortly before the move in June, theCommittee told Robert Williams that they believed theemployees needed a wageincrease.Williams told themthat after the move was complete and they were settled inthe new plant, he would give them one.The three committee members were given no specialconsiderationbyRespondent for their service on theCommittee and no threats or promises were made to theemployees to induce them to vote for the committeemembers or to utilize its services. Nothing was ever saidbyRobertWilliams after the Committee was formedabout the length of time the members would serve and thesamethree employees served on the Committee from itsinception.TheCommittee collectednoduesandconductedno meetingswith employees.2.The activities of the Grievance Committeeimmediately after the ILG demanda.September 7, 1967As set forth in detail below, in late August 1967, theILGbegananorganizationalcampaignamongRespondent's employees and secured authorization cardsfrom a number of Respondent's employees. On themorning of September 7, 1967, a delegation of ILGrepresentativesvisitedRobertWilliams at the plant,requested recognition, and presented authorization cardstoWilliams for his inspection. A group of nine employeeswas called to Williams' office from the plant area to bepresentat the time of the request. At that time, afterconferringwithhisattorneyby telephone,Williamsadvised the ILG representatives that they should file apetitionwith the NLRB and have an election if theywished to represent the employees.Based on the testimony of Ruby Rodefer, Betty Ruby,and Patricia Fauth, whom I credit for reasons set forthbelow, I find that at some time after the visit of the ILGrepresentativeson September 7, the three GrievanceCommittee members were off the production floor for aperiod of time with KennethWilliams in his office.Forelady Donna Himes was also off the floor at the time.Durnng the afternoon these employees and DorothyGoheen also observed the Grievance Committee memberswalking around the plant from machine to machinetalking to other girls. None of these witnesses was spokento by the Grievance Committee members or heard whatthey said to others except for isolated comments.Dosch, Costabile, Himes, and Kenneth Williams deniedthat they met together at any time that day, and alsodenied that the Grievance Committee members went frommachine to machine speaking to other employees duringworking time that afternoon. Their denials were notpersuasive.Insupportof these denials Dosch andCostabile also denied that they had any knowledge of theILG activities until after September 7. Dosch initiallytestified that she did not learn of the ILG activities untilpicketing started on September 11, but ultimately sheconceded that before September 9 she and otherGrievance Committee members spoke to employees aboutwithdrawing their ILG authorizations and she indicatedthat she'did not recall exactly when they started. Costabiletestified that she did not learn of the visit of the ILGrepresentativestotheplantuntilthemorning ofSeptember 8. Costabile conceded that she heard somediscussion at breaktime and lunch on September 7 aboutstrangers having been in the plant, but insisted that no one321to whom she spoke knew who they were and that she didnot become aware of their identity until that evening whenunion representatives visited her at home and mentionedthat they had been at the plant. She testified that amongthose she spoke to at breaktime and lunch was LethaDietz. Yet Dietz testified that she heard about the visit ofthe ILG representatives on the day it occurred andexpressed anger to other employees all through that daybecause she had understood that Robert Williams wouldnot be shown her card. Dietz also testified that on thatafternoon there was a lot of talk in the shop about whathad happened that morning.The evidence is also in conflict as to the state ofproduction in the plant that afternoon, although there isno dispute that trimmers Ruby and Rodefer were senthome early on the afternoon of September 7 because of alack of work. Rodefer and Ruby attributed the lack ofwork to a failure to receive work from Costabile,'° andRodefer testified that little work was done in the plantthat afternoon because the whole shop was in a turmoil.KennethWilliams disputed their testimony as to thesource of their work and the cause of its shortage.According to Williams, there was a production snag thatafternoonbecause they were having trouble with aparticularstyle.Costabile testified that sheworkedsteadily without noticing any disruption in the plant, thatshe never lacked work that day, and that she had notroublewith any style. Himes testified that the threeGrievance Committee members worked at their machineswithout interruption, but that there were productionproblems that afternoon because everyone slowed upbecauseofwhat happened that morning, affectingproduction and movement of goods throughout the shop.She could recall no problem with any particular style.Whatever the immediate source of the work of thetrimmers," it is clear that contrary to Costabile'stestimony there was disruption of production in the shopthat afternoon. The vagueness of Williams' testimony andthe testimony of Himes also persuades me that there wasturmoil in the shop because of the ILG demand, asRodefer testified, and that it and not trouble with aparticular style was the source of the production problem.I find incredible the testimony of Dosch and Costabileas to when they became aware of the ILG activitiesWhile neither conceded knowledge of the ILG visit onSeptember 7, both receded considerably from their initialtestimonyunder cross-examination.' Z In the light ofCostabile's concession that she spoke' to Dietz, Dietz'testimony as to the venting of her anger over what theILG had done, Dietz' testimony that on Thursdayafternoon there was a lot of talk in the shop about whathadhappened,andmy conclusion that productionproblems that afternoon were caused by employee reactiontothevisitof the ILG representatives, I find itinconceivable that neitherDosch nor Costabile heardanything about the ILG visit until the following day.Indeed, I have concluded from the objective evidence aswellas the manner in which they testified undercross-examination and the sequence of their testimonythat each sought to conceal her earlier knowledge of the'°Ruby testified that their work came from Ruth Smith as well asCostabile"In this respect Kenneth Williams testified convincingly that work didnot normally flow from Ruth Smith, a zipper setter,to the trimmers but itappears that there was at most a single nonoperational step betweenCostabile'swork and trimming"Dosch was called as a witness by counselfor the General Counsel butwas examined as an adverse witness. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDILG activities and only conceded greater knowledge thanshe originally intended to reveal as she realized whiletestifying that her initial claims would not square withevents more difficult to deny than a state of mindViewing their testimony as I do, and having foundsubstantial cause to discredit Kenneth Williams and Himeswith respect to other material matters set forth below, Ihave credited the testimony of Rodefer, Ruby, Fauth, andGoheen as to what they observed in the plant onSeptember 7 after the ILG demand.b.September 8, 1967During the day on September 8, Dosch and Costabileconcededly spoke to other employees about getting theircards back Both conceded that they took the initative inraising the matter with a number of the employees, buttestified also that some employees came to them to statethat they did not like the way the ILG organizers harassedthem to sign cards or that they wanted their cards back."Costabile testified that before work started that morning agroup of employees told her that they wanted to dosomething about getting their cards back.- According toCostabile, after these employees spoke to her, she went toKennethWilliams and asked him a question in responseto which he told her to see his lawyer.' 5 Costabile, Dosch,theWilliams' brothers, and Himes denied that anyone inmanagement asked them to talk to employees aboutgetting their cards backOne of the employees to whom the committee spokethat day was Patricia Fauth. At the afternoon break,Marylyn Costabile came to her and said that she and theother two committee members wanted to talk to heroutside. Fauth went with them. Costabile asked her whyshe wanted a union and said that they did not need it andhad the Committee for that purpose. Costabile asked herif she knew that if her machine broke down, Costabile'shusband Tony, who was the plant mechanic, could let hersit all day if he wanted to. Costabile also asked her if sheknew that if Robert Williams wanted to fire her, he could.Fauth replied that if he fired her, he would have to fire alotmore because 27 had signed cards which were shownWilliams by the ILG representatives. Costabile repliedthat she did not believe that because she knew 15 who didnot sign cards and that the Union had to forge cards tohave that many. Fauth disputed this and Costabile toldher that she had better get out of it then.' 6"Dosch initially testified that Letha Dietz was the only employee shecould recall who was really upset Later she testified Ruth May, ElsieOlewiler,and Phyllis Paules had come to her and told her that the unionorganizers had told her the cards would be kept confidential Finally shetestified that Paules had complained only about the ILG conduct onSeptember 11"She identified those in the group as Ruth Smith,Dolores Dosch, LethaDietz,Mildred Seiple, and Elsie Olewder She testified that Olewiler hadsaid she was sorry she signed a card and wished she had not done so Ofthe employees named by Costabile and Dosch, only Dietz testified Asindicated above, Dietz testified that on the previous day and thereafter shehad expressed her anger that her card had been shown to Williams"Costabile testified initially that she merely asked him the name of hislawyer.Later she testified that she went to him with three questionsrelating to the Union which she could not recall,she asked one of them,and Williams replied that she should see his lawyer Costabile testified thatshe went to Williams after Olewiler told her that she was sorry she hadsigned a card and wished she had not done so"Fauth sotestifiedDosch conceded that the committee members spoketo Fauth and also that they told Fauth that Robert Williams had referredthem to his lawyer, but did not testify otherwise as to the substance ofAfter work that day, Costabile telephoned Respondent'sattorney,Markowitz, and made an appointment to seehim the following morning.That night between 10 and 10:30, Costabile telephonedFauth at her home and asked her if she would like to gether authorization card back. Fauth replied that she couldnot because the Union did not have them any longer.Costabile replied that they could and that some of thegirls had gone to Robert Williams and he had told themto contact his lawyer. Costabile told her that Markowitzhad told her they could come into his office and signaffidavits saying that the Union had lied to them and thatwas why they wanted their cards back. Fauth replied thatshe could not do that because the Union had not lied toher. Costabile said that she had talked to Letha Dietz andRuthMay and that they were going in to the lawyer'soffice the next morning to sign affidavits. Costabile saidshe was trying to reach Lucienne Arsenault and askedFauth if she thought Mildred Seiple would go along toask for her card back. Fauth replied that she did notknow."Costabile also telephoned Letha Dietz, Elsie Olewiler,and Ruth May and arranged to take them to Markowitz'office the following morning, having spoken to them aboutitat work earlier that day.c.September 9, 1967On Saturday morning, September 9 Costabile droveRuth May, Elsie Olewiler, and Letha Dietz to Markowitz'officeThe three employees told Markowitz that theywanted to revoke or cancel their authorization cards.1eExcept in the case of Dietz, who testified that she soughtreturnofhercardbecause she believed that ILGRepresentative Haugh had misrepresented that the cardswould be kept confidential, it is not clear what reasonswere advanced by the other two employees for wanting towithdraw their authorizations." Markowitz told them thathe could not represent them or take any direct action toget their cards back for them, but that he would taketheir conversationCostabile also conceded that on one occasion theCommittee spoke to Fauth She denied threatening that her husband wouldletFauth sit at her machine if she did not seek to withdraw her card, butdid not testify otherwise as to the substance of her conversation. I havecredited Fauth whom I have found more credible in all respects thanCostabile."Fauth who testified to this conversation had no knowledge of the basisofCostabile'sstatements to her other than what Costabile told her.Costabile testified that she telephoned Fauth that evening,but was notquestioned about the content of their conversation"My findings as to what happened at Markowitz'office are based on acomposite of the testimony of Marylyn Costabile, Markowitz, and LethaDietz, unless otherwise indicated"According to Costabile, the other employees said they had had a"change of heart,"and that before visiting Markowitz, Olewiler had toldher she was sorry she had signed a card. Markowitz testified that Dietzand May indicated that they believed certain misrepresentations had beenmade to them He testified that Dietz told him that the ILGrepresentatives had told her that a majority of the employees had signed upand that they had promised that they would keep her card strictlyconfidentialHe testified thatMay said that Mathews'visit to her wasoffensiveDietz, however,in her testimony indicated only a single basis forcomplaint,andMarkowitz later testified after checking a statement hetook from May that he was mistaken as to her complaint,withoutspecifying further what her complaint was The statements taken fromemployees at this time which they signed the following Monday are not inevidence,and neither May nor Olewiler was called as a witness. As toOlewiler andMay, therefore,the evidence shows at most that theyindicated that they had changed their minds and does not establish thereason they advanced for the change DONNA LEE SPORTSWEAR323statements to present to an NLRB field agent when heinvestigated the case,"and they would have to takewhatever steps were necessary to get their cards backfrom the ILG. Markowitz interviewed each of theemployees, except Costabile who had not signed a card,and told them to return Monday to sign writtenstatements. Costabile asked Markowitz if she could bringadditional girls to his office onMonday and he repliedthat she could. According to Markowitz, he told theemployees who came to his office at this time that theyhad a right to join a union of their choice or not to joinand to take any action they desired.d.September 11, 1967As set forth in more detail below, on Friday,September 8, one of the nine employees who hadaccompanied the ILG representatives when they visitedRobertWilliams was discharged. Thereafter, the ILGdecided to call a strike of Respondent's employees. OnMonday, September 11, the ILG set up a picket line atthe plait. The plant opening was delayed and there wassome disorder outside the plant in the attempt to preventemployees from entering.After the employees succeeded in entering the plant onSeptember 11, work did not start immediately, andemployees talkedwitheachotheraboutwhat hadhappened. Again that morning the Grievance Committeemembers spoke to other employees about going toMarkowitz' office but the evidence is not uniform as tothe circumstances under which this happenedOn the one hand, Kenneth Williams and Markowitztestified that soon afterWilliams entered the plant, hetelephonedMarkowitz to tell him what had happened.Markowitz asked Williams to try to get witnesses to cometoMarkowitz' office to give statements concerning thedisorder outside the plant that morning. According toWilliams, he asked most of the employees personally attheirmachines if they would go to Markowitz' office afterwork to give statements. He denied that he asked theGrievanceCommittee to contact employees for thispurpose, that he counseled the Grievance Committee withrespect to efforts to persuade employees to reject the ILG,that he said anything to any employee about revokingtheir authorization cards, or that any of the employees towhom he spoke mentioned that they already intended togo to Markowitz' office.On the other hand, other witnesses testified only toactivities of the Grievance Committee resulting in visits toMarkowitz'officelaterthatday.BothDosch andCostabile testified that some of the employees came tothem and indicated that they were either unhappy with theway their cards had been solicited or wanted their cardsback because of what had happened outside the plant.21Both testified that they also went to a number ofemployees who had not approached them to ask them ifthey wanted to go to Markowitz' office. Both denied thatKenneth Williams asked them to go to Markowitz' officeor said anything to them about asking other employees tosee his lawyer.Among the employees to whom the GrievanceCommittee spoke that morning was Patricia Fauth.'Markowitz testified that Hoffman had informed him by telephonebefore this that charges would be filed"Costabtle testified that Norma Henry was among those who came toherHenry testified that Costabile asked her if she wanted to join othergirls who were going to Markowitz' office because they wanted their cardsback Henry could not recall whether she had previously indicated that shewanted to get her card backShortly after she entered the plant, Marylyn Costabile andRuth Smith came to her and asked her to go toMarkowitz' office to ask for her card back. They told herthat it would not be necessary to say that the Union hadlied to her. Fauth still declined to go and was upset andcrying.22A while later Supervisors Donna Himes and LarueDayhoff came to Fauth and tried to comfort her and calmher down Dayhoff asked her why she did not just goalong to Markowitz' office, listen to what he had to say,and if it had anything to do with saying that the Unionlied, she should not sign.23I find it incredible that two independent efforts to urgeemployees to go to Markowitz' office could have gone onin the plant that day without Kenneth Williams and theGrievance Committee each knowing of the efforts of theother.Although Williams professed that his memory wasunclear as to the identity of those to whom he spoke, heidentifiedMarylyn Costabile among them, and it isunlikely that having observed what had happened whenshe tried to enter the plant, as he testified, he would haveneglected to ask her to go to Markowitz' office.24 YetCostabile denied thatWilliams spoke to her about it.Williams also testified that he spoke to Norma Henry,Letha Dietz, Elsie Olewiler, and Ruth May. Three oftheseemployees had visitedMarkowitz the previousSaturday and were to return that day to sign statements. Ifind it unlikely that, asWilliams testified, none of themwould have mentioned this fact when Williams spoke tothem. Both Dietz and Henry, who testified, stated theywent to Markowitz as a result of talking with Costabile,and neither mentioned that Williams had also asked themtogoWilliams,Dosch,Costabile,andHimes, allimpressedme as coloring their testimony to fitpreconceived notions of what their testimony should be. Ihave concluded that their testimony as to the events in theplant on the morning of September I I does not reveal theentire truth and contains substantial untruth to concealthe conjunction of their efforts to induce employees tovisitMarkowitz' office.On Monday afternoon after work, 12 or 13 employeesvisitedMarkowitz' office, includingMarylyn Costabile,Letha Dietz, Ruth May, Elsie Olewiler, Norma Henry,LucienneArsenault,Raeann Quickel,Mildred Seiple,Anna Paules, and Phyllis Paules.YS Markowitz told theemployees that he would take statements to give to theBoard's field examiner when he came to investigate, thathe could not represent the employees because he wasRespondent's attorney, and that they had a right not togive statements.Markowitz and two of his associatesinterviewed the employees and took statements from"Fauth so testifiedCostabile conceded that she went to Fauth to askher to go to Markowitz' office, but was not questioned as to what wassaid I have credited Fauth"Fauth so testifiedHimes denied that she tried to comfort Fauth ortalked to Fauth about going to Markowitz' office or that she was presentat anytime when Dayhoff spoke with Fauth. Himes also testified that shewas busy bandaging herself in the ladies' room before work started thatday She denied that she had any contact with the Grievance Committeewith respect to persuading employees to reject the ILG, that she knew theemployees were going to Markowitz' office that afternoon, or that she sawKennethWilliams speak to any employees that day Dayhoff did nottestify I have credited Fauth."As Himes sustained an injury entering the plant, it is also likely thatWilliams would have asked her to give a statement and unlikely that shewould not have known that employees were going to Markowitz' office"The findings as to the identity of those who visited Markowitz' officeare based on the testimony of Markowitz and Marylyn Costabile. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem.Ininterviewingtheemployees,Markowitzquestioned them not only about the incidents at the plantthat morning but also about statements made to them atthe time they signed authorization cards.263.Dealings between Respondent and the GrievanceCommittee after the ILG demandThe Grievance Committee continued to meet withRobertWilliams during October and thereafter and stillmet with him at the time of the hearing if it had aparticular problem to discuss. The membership of theGrievance Committee continued unchanged.274 The formation of the Independent UnionInOctober,Marylyn Costabile spoke to the other twomembers of the Grievance Committee about forming anindependent union. She made an appointment with anattorney, Sterling, to see him on October 18, and invitedtheother two committee members to join her.2S OnOctober 18, she and Dolores Dosch went to Sterling'soffice.They told him that a group of employees hadsigned cards for the ILG, had become disenchanted, andwanted to know if they could revoke their cards and forman independent union. Sterling told them that he believedthere wquld be some remedy, that they could probably setup an independent union, and that he would like to meetwith some of the employees involved. Accordingly theyscheduled a meeting at Sterling's office for October 25, towhich employees were to be invited. Costabile and Doschasked Sterling to prepare whatever papers were necessaryand he prepared a set of bylaws and authorization cardsfor the independent union. Sterling told them that heexpected to be paid for his work and that he would chargethem on an hourly basis but at less than his usual ratebecause they were a small group.29 According to Sterling,on October 18 neither Costabile nor Dosch said anythingabout Costabile's prior visits toMarkowitz or the earliereffortsof employees with respect to revocation ofauthorization cards.On October 20, Sterling sent a letter to the ILG withcopies to the NLRB, the Pennsylvania Labor RelationsBoard, and ILG attorney Widmer, in which he stated thathe represented a majority of the employees of Respondentwho informed him "that they were pressured, coerced and''According toMarkowitz,some of the employees complained aboutmisrepresentationsmade to them in securing their cards,but their basiccomplaint was about the disturbance at the plant that morning Thestatements taken were not offered in evidence and the nature of theircomplaints,except in the case of Dietz, was not further specified."Dolores Dosch so testified,and Robert Williams conceded that theCommittee had come to him in October to remind him of an earlierpromise of wage increasesMarylyn Costabile testified that the Committeedid not function after August 1967, but also testified that employeessometimes asked Grievance Committee members to represent them asindividuals and that on very few occasions employees used the Committeeto represent them.All witnesses testified that neither Robert nor KennethWilliams ever announced that the Grievance Committee was disbanded IcreditDosch and do not credit Costabile's testimony that the GrievanceCommittee ceased functioning in August='Costabtle testified that she obtained Sterling's name from a neighborone day while in her yard hanging up clothes"Sterling so testifiedHe testified that as of the time of the hearing hehad not sent any bill to the independent because he still did not know howmuch work was involved He testified that he received uo payments orpromises of payment from any other source, and Markowitz and theWilliamsbrotherstestifiedthattheyhadnounderstandingsorarrangements to pay for Sterling's services and had nothing to do with hisretention.by misrepresentation of facts signed cards which they didnot read" authorizing ILG to represent them. The letterstated that the employees informed him that they wererevoking their authorizations, but that he would notdisclose their names at that time because they were fearfulthat other pressure might be exerted against them in orderto have them sign new authorizations.31The Grievance Committee members spread the word oftheOctober 25 meeting to other employees and askedthem to attend." From 8 to 12 employees attended themeeting. Sterling told them that there were authorizationcards on his desk, that they could sign them there or takethem with them and sign them outside his presence. Oneemployee signed a card at the meeting and the others tookcards with them. Sterling testified that the purpose of themeetingwas to answer questions that some of theemployees had relating to revocation of their ILGauthorizations, whether there would be an election, andthe formation of the Independent. According to Sterling,therewas no discussion of the fact that some of theemployees had already given statements to Markowitzwith respect to revocation of their cards, and he did notrecall telling the employees on October 25 how to goabout revoking their authorization cards.32None of the Grievance Committee members werepresentat the start of the meeting, but during themeeting, Sterling called Costabile and asked her to cometo pick up the blank authorization cards which wereready.She arrived during the meeting to pick up thecards, but did not participate in the meeting and did notremain.Followingthemeeting in Sterling'soffice,theGrievanceCommittee and other employees solicitedsignaturesfor the Independent authorization cards.33 Sometime thereafter in October or November, the Independentheld a meeting at Ruth May's house at which the bylawsdrafted by Sterling were adopted and officers wereelected.3aThose electedwere Dolores Dosch, president; MarylynCostabile,vicepresident;GraceSmith,recordingsecretary; and Phyllis Paules, treasurer. Ruth Smith wasnot elected to any office. The bylaws adopted providedthat dues and initiation fees would be established later. Atthe time of the hearing, they had not been set. TheIndependent has no treasury and has paid nothing toSterling.Insofar as the record shows, the Independent held oneadditionalmeeting after the election of its officers, but ithasnot sought recognition fromRespondent,andRespondent has not dealt with it.Costabile and Dosch denied that 'they received anysupport or assistance from either Robert or Kenneth"Sterling testified that he wrote this letter on the strength of whatCostabile and Dosch had told him. He did not send a copy of the letter toRespondent or Markowitz, but called Markowitz before sending the letterto learnWidmer's address and discovered at the time the pendency of aPennsylvania Labor Relations Board proceeding. He testified that he hadread newspaper articles indicating that Markowitz represented Respondent"Norma Henry testified that Dosch asked her to go to sign a card to getan independent union in the shop.Both Dosch and Costabile testified thatthey did not speak to employees other than the Grievance Committeemembers until after their October 18 visit with Sterling"After this meeting, Sterling did not write any further letter seekingreturn of any particular cards He expressed the belief that each employeewould have to authorize revocation individually,but did not indicatewhether he communicated this belief to the employees present"According to Norma Henry,she was solicited by Phyllis Paules at hermachine during working hours"A written notice of the meeting,prepared by the Grievance Committee,was passed around to the girls at their machines during working hours DONNA LEE SPORTSWEAR325Williams in the formation of the Independent. They alsodenied that the Grievance Committee members havereceived any special privileges or favors from Respondent 35Costabile also denied that the Independent was formedor promoted by the Grievance Committee to take over itsfunctions.5.Concluding findings as to Section 8(a)(2)The evidence as to the circumstances of the formationof the Grievance Committee and Respondent's dealingswith it before May 8, 1967, all predates the filing of the8(a)(2) charge by more than 6 months and therefore wasreceived only as background evidence. As such it may beutilized"to shed light on the true character" of eventsoccurring afterMay 8, 1967, but it may not be relied onto render unlawful conduct occurring after that date whichwould otherwise be lawful 36Here the evidence shows that Respondent continued todeal with the Grievance Committee, stipulated to be alabor organization, during the critical period with respectto pay increases and grievances both before and after theILG demand The Grievance Committee continued toexist during that period with no formalized structure.While the establishment of the Committee may not beattackedbythecomplaint,thefactsastoitsestablishmentilluminatethe status of the Committeemembers during the critical period and show that insofarasany employee could tell, the Committee memberscontinued to serve at the pleasure of Robert Williams,who having conducted the initial election of theCommittee and established its ground rules, retained thepower to conduct a new election or change the groundrules at any time.Apart from Respondent's continued dealings with theGrievance Committee with respect to grievances and pay,the evidence shows that the Grievance Committee wasinstrumental in bringing employees, to Respondent's officeto give statements concerning their authorization cards.The facts as to what Kenneth Williams and the GrievanceCommittee members said to each other are left in somemystery,as their conversations occurred outside thepresence of other employees and I am convinced that theirtestimony revealed considerably less than the whole truth.But it is clear that soon after the ILG demand forrecognition on September 7, the Grievance Committeemet with Kenneth Williams and that on the next dayCostabile spoke with Williams and was referred by him tohislawyer.These contacts between the Committeemembers and Williams were accompanied by visits to theemployees at their machines by the Committee and effortsof the Committee to induce other employees to takeaction to indicate their desire to withdraw their ILGauthorizations.Whether the initiative of the Committeewas stimulated by the complaint of Dietz and possiblyother employees, it is clear that the Committee did notmerely passively receive complaints from employees, butactively solicited employees to register their desire towithdraw their authorizations.At least in the case ofFauth the effort was aggressively pursued. The inference isstrong that the efforts of the Committee in this respectgrew out of the initial contact between the Committee andKennethWilliams.Even if they were independently"Cositabile conceded that she and her husband have a social relationshipwith Robert Williams outside of work, but testified that she did not talkshop wu,h Williams when she socializes"Local Lodge No 1424, IAM v N.L R.B,362 U.S. 411pursued at first, it is clear that at the very latestRespondent entered the activities of the GrievanceCommittee with the referral of Costabile to Respondent'sattorney byWilliams.While the exact nature of thatreferral is not revealed by Costabile's testimony, it is clearthat at that point the efforts of the Committee membersbecame focused upon soliciting employees to visitRespondent's attorney, who in the eyes of the employeescould hardly be distinguished from Respondent, to statetheir desire to revoke their authorization cards. From thispoint on any claim that the Committee's activities wereindependentmust be rejected. That the Committeemembers and Respondent were pursuing a joint effort iseven more clearly established by the events of September11.While there is no direct evidence that the Committeeand KennethWilliamsmerged their efforts to induceemployees to visit Markowitz' office, I have not creditedWilliams'testimony that he independently solicitedemployees to visit Markowitz because of the events of thatmorning, but conclude that Williams gave the assignmentto the Committee members who in soliciting otheremployees to go to Markowitz' office related the purposeof the visit to withdrawal of ILG authorizations as didSupervisor Dayhoff in supporting their efforts to induceFauth to visit Markowitz.In sum, I conclude that evidence sustains the inferencethatRespondent encouraged and utilized the GrievanceCommittee to solicit withdrawal of ILG authorizations byemployees and offered the services of its attorney for thispurpose .31Thisactivitywentbeyondmerepassiveassistance to employees who expressed a desire towithdraw their authorizations, and put the employees inthe position in which they had to reveal their wishes withrespect to their authorizations directly to Respondent byeither visiting its attorney to state their wishes to him ordeclining to do so. I conclude that Respondent's conductin this regard constituted unlawful interference with therights of its employees in violation of Section 8(a)(1) ofthe Act.38Iconclude also that Respondent's recognition andcontinued dealing with the Grievance Committee duringthe critical period also constituted unlawful assistance tothe Committee. Whether or not Respondent had formallyrecognized the Grievance Committee as the exclusiverepresentative of its employees, it dealt in fact with theCommittee as the representative of all its employees. Theutilizationof the Grievance Committee to induceemployees to visitMarkowitz' office clearly placed theGrievanceCommittee in the position of a favoredorganization.When viewed in the light of the backgroundevidenceastotheformationof the Committee,Respondent's continued recognition of the GrievanceCommittee during the critical period both before and afterthe ILG demand for recognition constituted unlawfulassistance to the Committee.39 Although there is someevidence to support the allegation in the complaint thatRespondentdominatedtheadministrationoftheGrievance Committee, I find it unnecessary to decidewhether Respondent's role in the affairs of the Grievance"Although not essential to this conclusion, this inference is strengthenedby the background evidence establishing Respondent'sroleintheformation of the Grievance Committee"Manila Manufacturing Company,171NLRBNo 151,The NationalCash Register Company,167 NLRB No.153;Big Ben Department Stores,Inc,160NLRB1925, enfd. 396 F.2d 786 (C.A. 2),HeightsFuneralHomes,Inc.,159NLRB723, 734-735enfd. as modified385 F 2d 879(C.A. 5)"The NationalCash Register Company,167 NLRB No. 153 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommittee amounted to domination of its administrationin view of my findings below with respect to Respondent'srefusal to bargain with the ILG.40With respect to the Donna Lee Sportswear EmployeesIndependent Union, the evidence established that the threemembers of the Grievance Committee, and particularlyCostabile caused its formation. Dosch and Costabilebecame its two top officers. There is no evidence that theIndependentsoughtorreceivedrecognitionbyRespondent, but Sterling testified that at the meeting ofemployeesathisofficeatwhichIndependentauthorization cards were distributed, one of the questionshe discussed was whether there would be an election.AlthoughCostabiledenied that the Independent wasformed by the Grievance Committee to take over itsfunctions, it strains credulity to conclude that theIndependent was formed by the Grievance Committee tofunction as a rival organization to the Committee. It morereadily follows from the evidence that the Independentwas promoted by Grievance Committee members toconstitute a more formalized organization in which otheremployees could also participate to stand in place of theGrievance Committee in the event that the question ofrepresentation of Respondent's employees was ultimatelyto be resolved by an election.Here there was no disappearance of the Committeefollowed by later formation of the Independent. Ratherthe members of the Grievance Committee, at a time whenIhave found that Respondent continued to assist theCommittee, formed the independent as an alternativeorganization in which two of the three members of theCommittee continued to play a dominant role. In thesecircumstances, I conclude that the Independent was analteregoto the Grievance Committee and inheritedRespondent'sunlawfulassistancetotheGrievanceCommittee in the absence, prior to formation of theIndependent,of a remedy for Respondent's unlawfulassistancetotheCommittee and assurance to theemployees of freedom from further interference in theirchoiceof a bargaining representative."Although theevidence relating to the formation and structure of theIndependent raises strong suspicion that Respondent'sinvolvement in its affairs went beyond what the testimonypurports to show, there is no independent evidence toestablishRespondent's role, and I find it unnecessary toconsider further whether Respondent also dominated theformation of the Independent for the same reasons that Ifind it unnecessary above to consider further its allegeddomination of the administration of the Committee.B.The Dischargeof Mary FizerOn Friday, September 8, shortly before the end of theworkday,Mary Fizer was called into Kenneth Williams'office and was told that she was terminated because herwork was unsatisfactory and she talked excessively atwork. Fizer had worked at the plant less than a month,having started work on August 14. Fizer was one of thenine employees who were called to Robert Williams'officeby the ILG representatives on the morning ofSeptember 7 to be present when the Union made itsrecognition demand.Fizer was initially assigned by Respondent to work as afloorgirl, and shortly thereafter she was given additional"SeeDrives.Incorporated,172 NLRB No 101°HubertaCoal Co.,Inc.,168NLRBNo 22;UnitedStates RailwayEquipment Company,172 NLRB No 51duties as an assistant to Floorlady Donna Himes. Fizerdenied that she had received any warnings or criticismabout her work before she was discharged, but testifiedthat on one occasion shortly after she was assigned toassistDonna Himes, she and another floorgirl, NancyDiffenderfer,were called into Kenneth Williams' officeandwere complimented by him about their work.According to Fizer, after the ILG representative visitedthe shop, her duties were increased twice before she wasfired by the addition of more operators to those for whomshe was required to take out work.42Respondent's evidence was in sharp conflict with thetestimony of Fizer. In summary, Respondent's witnesses,Robert and Kenneth Williams and Donna Himes testifiedthat Fizer initially worked well, prompting them to giveher additional duties as Himes' assistant. However, almostimmediately thereafter, Fizer began to neglect her duties,spending excessive time visiting and talking with otheremployees, and frequently leaving the production floor tovisit the ladies' room. It was their version that on August23,Donna Himes spoke to Fizer about her deficienciesand urged her to change her ways, that Fizer did notimprove, that on September 1 at Himes' request Williamsspoke to Fizer about her deficiencies, telling her that ifthey were not corrected he would not put up with them,and that when she still did not improve he decided onSeptember 8 to discharge Fizer after first getting theapproval of Respondent's attorney In support of thisversion,Respondent offered in evidence three interofficememos dated August 23, September 1, and September 8,allegedlywrittenon those dates memorializing thecounseling of Fizer by Himes, the warning of Fizer byWilliams,and the discharge decision.According toRespondent's witnesses, Fizer's union activities played nopart in the decision to discharge her. Kenneth Williamsand Donna Himes denied that they were even aware thatFizer was supporting the ILG at the time of her discharge,andRobertWilliams testified that the decision todischarge Fizer was made by Kenneth and that he becameaware of it and approved it only after it had occurred.Iam convinced that the truth lies somewhere betweenthe two competing versions. On the one hand Fizer'stestimony as to theincreaseinher duties following theILG demand is clearly inaccurate at the very least. Thusshe testified that she was given two additional operators toservice after the ILG demand, that she was given twomore operators to service a couple of days after that, andthat she was discharged a couple of days after that. Asher discharge occurred the day after the ILG demand, thistestimonycannotbeaccurate.d3There is a strongsuggestion that following her discharge Fizer's view of heremployment was colored by resentment over her treatmentbyRespondent and that she tended to view herperformance in purer terms than the facts warranted. If infact the number of operators she serviced was increased,the increase may have accompanied her removal as anassistant toHimes, a fact as to which she was notquestioned and to which Respondent's witnesses testifiedwithout contradiction.On the other hand serious discrepancies in thetestimony of Respondent's witnesses persuade me that"'DorothyGoheen testified in support of Fizer that she had nocomplaints about the way Fizer took out work for her and had never heardother operators complainGoheen also testified that Fizer'sduties wereincreased after the ILG demand,but it is not clear that she was in aposition to observe any more than that Fizer's assignment was changed"'Finer also testified,contrary to a later`stipulation,that she started towork in July and worked for 2 months before she was discharged. DONNA LEE SPORTSWEAR327their testimony as to Fizer's work performance and thecircumstances of her discharge was even more colored bytheirneed to defend their decision to discharge her.RobertWilliams testified that Fizer started out in heremployment as "a ball of fire" but then slacked off aftershe was made Himes' assistant. However, Himes, whoinitially corroborated this testimony, testified that Fizer'sexcessive talking and absences from the floor to smokeand primp in the ladies' room had gone on continuouslyfrom the time she started to work at the plant. KennethWilliams testified that Himes' initial complaint on August23 concerned not only Fizer but two other employees,NancyDiffenderferandRaeannQuickel,thatonSeptember 1, Himes again complained to him about thework of all three, and that he then spoke to them. Theinterofficememo allegedly prepared by Himes on August23 names Fizer and Diffenderfer, and the memo allegedlyprepared by Williams on September 1 names all three.Himes initially corroboratedWilliams in her testimony,although she stated that she spoke to Quickel separatelyfrom Fizer and Diffenderfer and she did not mention thatshe made a later complaint about Quickel. However, shelater testified that at the time of her talk with Diffenderferon August 23, Diffenderfer said that she wanted to dobetter and that Diffenderfer improved after that. She alsotestifiedthatshemade no further reports aboutDiffenderfer but reported orally only that Diffenderfer wasdoing better. The conflict between Williams and Himes inthis regard casts strong doubt on the authenticity of theinterofficememosofferedbyRespondentascontemporaneous recordings of the events they purport torecord. It is inconceivable to me that Williams would havewarned Diffenderfer on September 1 at Himes' request inthe face of Himes' observation that she had improvedafter August 23 or that he would have mistakenly includedDiffenderfer'sname in amemo made contemporaneouslywith the September 1 warning. I conclude that no creditcan be given to Williams' testimony as to the time of thepreparation of the September 1 memo and indeed that thisconflict casts a long shadow over the testimony as to theorigin of the other memos.44The testimony of Respondent's witnessesisalso inconflict concerning the events of the day Fizer wasdischargedKenneth Williams testified that on September8he discussed Fizer's employment with Himes, madeRobertWilliamsaware of the situation, and afterchecking with Respondent's lawyer, decided to terminateFizer.Robert Williams testified that he was not consultedbyHimes or KennethWilliamsbeforeFizerwasdischarged, but believed that he discussed it with Kennethafter the discharge occurred.45 Donna Himes testified thaton the day of Fizer's discharge she spoke to Robert"Because the authenticity of the dates of these memos and the regularitywithwhichsuchmemos were madeand kept byRespondent werechallenged by the GeneralCounseland the Charging Party,I have closelyexaminedthe physicalappearanceof the memosThat examination givessome basisto believe that contrary to the testimonyof Kenneth Williamsand Himes,the August23 memo was not typed by Himes ona differenttypewriter from thatused by Williams in typing the September 1 and 8memos However, asIdo not believe that thisconclusion may be drawnwithout theaid of more sophisticated expert analysis and Ihaveconcludedon the basisof ample otherevidencethatWilliamsand Himes are not tobe credited, Ihave not relied on this observation in resolvingthe credibilityissuesbefore me. See 7 Wigmore,EvidenceSections2023, 2024, 2149 (3ded.);Osborn,Questioned Documents,pp. 581-662 (2d EdBoyd PrintingCo., 1964). If I had doubton the basis of the evidence otherwise as to theresolutionof the credibilityissues relatingto Fizer'sdischarge,Iwouldhave considered reopening the recordto obtainexpert testimony as to thesource of these memos.Williams in his office before lunchtime. According to her,Robert Williams asked her how Fizer was doing, and shereplied that Fizer was not working out and they could notuse a person like that. She testified that she also spoke toKennethWilliams either before or after lunchtime thatday and told him the same thing. She testified that sherecommended Fizer's discharge to Robert Williams, andnot to Kenneth, and that Robert said nothing furtherabout it until later that afternoon when he told her that hehad been watching Fizer the rest of the day and decidedthat it was time for her to be discharged 46 Himes'testimony is thus in direct conflict with that of Robert andKenneth Williams that Robert Williams played no directpart in the decision to discharge Fizer.To bolster their denials that Fizer's discharge wascaused by her ILG activities, KennethWilliams andHimes denied knowledge of Fizer's ILG activities.KennethWilliams testified that he was not aware thatFizerwas a member of the ILG at the time of herdischarge and added that she was the last one he wouldhave thought was for the ILG because she had visitedRobertWilliams at his home" and he felt that she likedher place of work. Apart from the evidence set forthbelow that persuades me that both Williams and DonnaHimes knew the identity of the employees who left theirwork to join the ILG representatives on September 7when they visited the plant, I find it incredible thatWilliams would have believed that Fizer was the lastperson who would be for the ILG, if he also believed that,as he testified, he had warned Fizer that he would notcontinue to put up with her work performance. Himesalsotestifiedthatwhen she recommended Fizer'sdischarge, she had no idea whether Fizer was a member ofthe ILG. Yet when questioned about the visit of the ILGrepresentatives on September 7, she conceded that she hadheard ILG Representative Paluscio call out Fizer's nameat the back of the shop and had observed Paluscio latertellingFizer that the Union was not through with themyet and not to worry because theywere on union business.Their denials of knowledge can not be credited.The burden of establishing that Fizer's discharge wasbased on her union activities rests with the GeneralCounsel. It is not incumbent upon Respondent to provethe contrary I am persuaded that the General Counselhas sustained his burden. Fizer was one of the nineemployees who accompanied the ILG representatives toRobertWilliams'office,and this fact was known toRespondents, as shown below. Her discharge followed theILG demand by only 1 day, and it was contemporaneouswith the efforts of the Grievance Committee, supported byRespondent, to attempt to persuade employees to visitRespondent's lawyer and register their desire to revoketheir ILG authorizations. These facts support an inferencethat whatever deficiencies Fizer's work performance mayhave had, it was her union activities and not work whichcaused her discharge at this time. Far from negating thatinference,Respondent's evidence in defense adds furthersubstance to it. The unpersuasive attempts to deny"'InitiallyRobert Williamstestified that he wasnot at theplant betweenSeptember 7 and14.Later hetestified,however, that he believedhe was atthe plant on September8, but couldnot remember what timeof the day hewas there. He also indicated uncertainty as to whenhe discussed Fizer'sdischarge with Kenneth46Himes alsotestified that Robert and notKenneth told Fizer she wasdischarged,but that shewas not presentat the time."There is evidencethat on one occasion on a date withChris Costabile,brother-in-law of Marylyn, Fizer spentan eveningwith RobertWilliams,Tony Costabile,and their wives 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge of Fizer's ILG activities, the conflict in thetestimony as to when Fizer's work turned sour, theattempt to bolster the discharge withex post factomemos, and the conflict in testimony as to the events ofthe day of Fizer's discharge all lead to the conclusion thatRespondent sought to invent a story to cloak the truecircumstances and cause of Fizer's discharge.41 In thesecircumstances, I conclude that whatever faults Fizer mayhave had, she would not have been discharged onSeptember 8 but for her union activities and that herdischarge violated Section 8(a)(3) of the Act."C. The Alleged Refusalto Bargainwith the ILG1.The ILG organizational effortsOn or about August 28, 1967, employee DorothyGoheen telephoned Velma Haugh, a business agent of theILG. As a result Haugh and several other representativesof the ILG started to visit Respondent's employees attheir homes and urged them to sign authorization cardsfor the Union From August 28 through September 6, 21employees of Respondent signed authorization cards fortheUnion 50Sixoftheseemployees signed blueauthorization card forms which contained the followingprinted matter.InternationalLadies' Garment Workers' UnionAffiliated with the A.F.L.-C.I.O.AUTHORIZATION CARDI,ofmy own free will, hereby authorize theINTERNATIONALLADIES'GARMENTWORKERS'UNION, its affiliatesanditsrepresentatives, to act exclusively asmy agent andrepresentative for the purpose of collective bargaining.Print NameAddress(Street andNumber)CityStateEmployed byEmployer's AddressSignatureDateSTRICTLY CONFIDENTIAL"The testimony of Respondent's attorney that Kenneth Williams spoketo him by telephone before the discharge and secured his approval of thedecisiondoes not overcome the serious deficiencies in Respondent'sevidenceAmong other things,Markowitz testified that Williams told himthat Fizer was insubordinate to Himes, was not doing her job,and wastalking and walking around the plant instead of working The onlyindependent evidence of insubordination by Fizer concerns Fizer's remarkstoHimesafterFizer's discharge It appears likely that Markowitz, whosetestimony shows other failures of recollection,was mistaken and that hisconversation with Williams came after Fizer's discharge and not before."UlbrtchStainlessSteels,Inc.164NLRB 130, enfd. 393 F.2d 871(C.A. 2) See alsoN L R B v Dee's of New Jersey, Inc,395 F 2d 112, fn4 (C.A. 3)"Six additional persons signed cards who at one time,and possibly atthe time of signing,were employees of RespondentHowever, it wasstipulated that they were not on Respondent'spayroll at the time theUnion requested recognition on September 7The remaining employees signed yellow cards whichwere identical to the blue card except that the words"STRICTLY CONFIDENTIAL" do not appear onthemIn the course of their visits to employees to solicitsignatures,theILG representatives discussed unionorganization with employees and sought to persuade themto give ILG their supportThe union representatives testified generally, with somevariation, that they explained wage, vacation, and holidaybenefitsunderunioncontractswithoutpromisingspecifically that they would obtain these benefits fromRespondent if ILG became the representative ofRespondent's employees.They also explained certainhealth and welfare benefits offered by the Union directlyto its members, including a union-operated pharmacy andaprogram for obtaining eyeglasses ILG OrganizerMathews testified that in describing union contractbenefits he did not tell the employees that he could notguarantee that ILG could obtain for Respondent'semployees what it had secured at other shops, and thetestimony of Norma Henry indicates that she understoodMathews as telling her that the Union would obtainsimilar benefits for Respondent's employees."ILG Representative Haugh discussed what would bedone with cards with two employees, Letha Dietz andRuth May Haugh testified that this discussion occurredwhen these employees, whom she visited separately, askedher if there would be an election. According to Haugh,she replied that if the ILG obtained cards from more than50 percent of the girls, there would be a card check, andshe explained that a card check meant that some impartialperson would go over the cards. Haugh denied that shetold Dietz that the cards would not be shown to Williamsor would be kept confidential Dietz testified that sheasked Haugh several times if Robert Williams would seeher card, and that Haugh told her that the only way thathe would see the card was that if he did not believe thatthe employees had signed them and that they would haveaminister or an attorney check the cards. May did nottestify.The testimony of Haugh and Dietz is not inconflict although each places her emphasis on differentportions of Haugh's remarks. Even from Dietz' testimonyitappears that Haugh did not say that Williams wouldnever see the cards, but sought to reassure her that beforeWilliams would see them an impartial person would seethem first and that the only reason Williams would seeher card would be that he wanted to inspect thehandwriting or signature.TheILG representativesalsoconcededlymadestatements to employees concerning the number ofemployees who had signed cards. Mathews testified thathe did not recall exactly what he said to the individualemployees but that he might have made statements tothem indicating that just about everyone the organizershad thus far seen had signed cards and that at the ratethey were going, they would soon have a majority. Haughtestified similarly that she told employees Ruth May and"Mathews obtained cards from five employees who were in thebargaining unit on September 7 They were Marie Smith, Rachel Ruby,Roberta Little, Phyllis Paules, and Anna PaulesMathews' testimonyindicates that he had no clear recollection of what he told any individualemployee, but that he told all of them about the same things He visitedHenry,but she did not sign a card until a later visit by RepresentativesHaugh and Hoffman None of the employees who signed cards atMathews'request were called as witnesses DONNA LEE SPORTSWEAR329Raeann Quickel that all but two of those she had seen hadsigned cards. Neither May nor Quickel testified. However,Norma Henry testified that when Mathews visited her,52he said simply that a majority of the girls had signedcards without specifying whether his reference was to thegirls in the shop or the girls he had seen Ruby Rodefertestified that she was visited once by Haugh on August 28when she told Haugh she wanted to wait and see howother employees felt about the Union. She was visited onAugust 31 by Russo and Paluscio. She testified that atthat time one of them said something to her about amajority having signed cards, but that she had decided tosigna card before they came and had independentlyconcluded that the ILG had majority support from talkshe had heard among the employees in the shop.53Haugh also testified that she told one employee, BettyRuby that there would be no initiation fee for those whocame in the Union as a group at the time the shop wasorganized, but that anyone who joined later would berequired to pay an initiation fee.2The ILG demandfor recognitionOn the night of Wednesday, September 6, the ILGrepresentatives held a meeting for Donna Lee employees.Nine employees attended.At this meeting the ILGrepresentatives discussed with the employees the policy tofollow in the campaign and decided that the next morningatthe employees' breaktime they would visit RobertWilliams to request recognition on the basis of theauthorization cards they had received from a majority ofthe girls in the shop. They asked the nine employeespresent to join them in Williams' office at the time theymade the demand for recognition.The next morning, September 7, at approximately 9:30,ILG District Manager Hoffman, Director of OrganizationPhilRusso,BusinessAgent Velma Haugh, OrganizerThomas Mathews, and Organizer Jane Paluscio enteredthe front door of the plant.54 The door opens into ahallway running toward the rear of the plant. At one sideof the hall are three offices running along the hall towardthe rear of the plant. Closest to the entrance is RobertWilliams' office. The office used by Kathleen Williams,who serves as the plant secretary, is next, and KennethWilliams' office is last. Across the hall from the offices isthe plant cafeteria. At the end of the hall at the rear ofthe building is the production area. The rear wall ofKennethWilliams' office is adjacent to the productionarea and has a window through which he can look into theproduction area.Upon entering the plant, the ILG representativesencountered KennethWilliams in the hallway. Hoffmanasked to speak with Robert Williams. Kenneth askedHoffman to wait there a few minutes and went to findRobert.Mathews,Haugh, and Paluscio went to theproduction area at the rear of the plant where they calledout the names of the enployees who had agreed to jointhem in Williams' office. The morning break period hadnot yet started but these employees left their machines"As indicated Henry did not sign a card on that occasion The date ofMathews'visit toHenry was not established,but necessarily occurredbefore September 1 when she signed a card."Russo was not questioned about this,and Paluscio did not testify''Except where indicated below, my findings as to what happened duringthe visit of the ILG representatives to the plant are based on a synthesis ofthe testimony of Hoffman, Haugh, Mathews, Robert Williams, KennethWilliams, and Donna Himes, who were in basic agreement as to thesequence of events, although not as to all significant detailsand went toward the front of the plant. They were MaryFizer,DorothyGoheen,BettyRuby, Patricia Fauth,Lucienne Arsenault, Norma Henry, Mildred Seiple, BettyCook, and Sharon Fizer.RobertWilliams came from the back of the plant towhere Hoffman and the ILG representatives were waiting.Hoffman introduced himself, and Williams invited themto enter his office. The ILG representatives entered theoffice along with Robert and Kenneth Williams. HoffmantoldRobertWilliams he had a committee and wantedthem present while they talked. Williams consented, andat least some of the employees who had left theirmachines entered the office.55 Hoffman told Williams thatthe ILG had signed up a majority of his employees andaskedWilliams to sit down and negotiate a contract withhim.56RobertWilliams indicated surprise at Hoffman'sclaim of a majority At that point Kenneth Williams leftRobert's office and went to his own office to place a callto Respondent's attorney, Markowitz. Hoffman proceededto count out on Robert Williams' desk 27 authorizationcards that he had been holding in his hand. Williams wentthrough the cards57 and laid three aside stating that theemployees who had signed them had quit a couple of daysbefore.58Hoffman askedWilliams if there was still amajority, andWilliams replied that there was.59 HoffmanaskedWilliams how many employees he had, and hereplied that there were less than 40.At this time Kenneth returned to Robert's office andtoldRobert there was a telephone call for him. Robertwent to Kenneth's office to take the call while the unionrepresentatives waited in Robert's office with Kenneth.Williams told Markowitz that the ILG representativeshad come to the plant and wanted him to sign a contract.MarkowitzadvisedWilliamstotelltheILG"There is a conflict in the evidence, discussed below, as to how manyemployees entered the office"Hoffman and Haugh testified that Hoffman asked Williams tonegotiate a contract. Robert and Kenneth Williams testified that Hoffmansaid they were there to sign a contract For reasons set forth below in theconclusions, I find it unnecessary to resolve this conflict."According to Williams, Hoffman asked him if he would like to see thecards and Williams said that he would Hoffman testified that Williamsalso counted the cardsHowever, his testimony in this regard was notsupported by Russo or Haugh and was denied by Williams I find thatWilliams did not count the cards but looked through them"Williams testified that it was his recollection that all the cards whichHoffman showed him were blue, unlike most of those identified at thehearingHoffman testified that he showed Williams the cards which heidentified at the hearing. If Williams were correct, then the ILG either hadduplicate cards from most of the employees or obtained new cards frommost of those who had signed after the demand for recognition Althoughthere is evidence that one or two employees signed a second card beforethe demand for recognition, there is no evidence to indicate that a majorityof the signers signed a second card at any time If the ILG had sought toreplace the blue cards with yellow cards after the demand because of thedifference in the printed matter on them,it is unlikely that it would nothave obtained yellows cards from Dorothy Goheen and Betty Ruby, two ofitsearliestand most persistent supporters,while obtaining them fromemployees who gave statements to Respondent's attorney a few days afterthe ILG demand.One would also expect that if replacement cards wereobtained from those who visited Respondent's office, Respondent wouldhave been able to produce direct evidence of the fact that their yellowcards were solicited as replacements for blue cards signed before thedemand. In these circumstances,and as Williams frequently pleaded anuncertainmemory and was less than definite in his responses,Ido notcreditWilliams"Hoffman and Haugh both so testifiedWilliams conceded that at onepoint Hoffman asked him if he doubted that the Union had a majority andthat he replied that he did not doubt it if Hoffman said so. At one point hetestified that this occurred before Kenneth Williams returned to the office,but he also testified that it occurred after Kenneth's return 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives to file a petition for an election.60RobertWilliams returned to his office and toldHoffman that the ILG should petition for an election.Hoffman asked why they should petition, reminding himthat he had seen that the Union had cards from amajority of the girls. Robert replied that he had justtalked to his lawyer who had said that was what Williamsshould say. Hoffman asked who Respondent's lawyer wasandWilliams told him." Robert Williams testified thatHoffman again asked him if he doubted that the Unionhad a majority and that Williams replied "If you say so,Sol.""At that point the ILG representatives started to leaveRobertWilliams' office.As they were leaving, in thepresence of the employees who had come up to Williams,Hoffman remindedWilliams and ILG representativesassuredtheemployees that it was unlawful forRespondent to discriminate against or intimidate anyemployee who wanted the Union. Hoffman also toldWilliams that whether or not he dealt with a unionmanufacturer the employees had a right to join a unionand that the ILG represented the employees of manycontractors in the area who worked for nonunionmanufacturers. 63 The ILG representatives then told theemployees to return to work, and they left the plant.As indicated above, there is a conflict in the evidence asto the number of employees who entered Robert Williams'office with the ILG committee. Resolution of this conflictis significant only insofar as it bears upon Respondent'sknowledge of the identity of the employees who came to"Williams testified that he did not remember telling Markowitz thatHoffman had cards with him or that the cards were mentioned by either ofthem. He was not certain whether he mentioned that the Union claimed torepresent a majority.Markowitz testified thatWilliams told him thatHoffman had shown some cards to Williams but that Williams wasunfamiliar with the signatures on the cards and could not recognize themand did not know what it was all about. If Williams had discussed thecards and his inability to recognize their genuineness with Markowitz, Ifind it unlikely that he would not have given this as a reason for wantingan election after his conversation with Markowitz,particularly in the lightof his lame explanation at the hearing for not taking issue with Hoffman'smajorityclaim.Markowitz spoke toWilliams later in the day atMarkowitz'office,andMarkowitz testified that at that time whenWilliams told him what had happened that morning,he asked Williamswhether he could recognize the signatures or was familiar with the cards Iconclude that Markowitz confused the afternoon visit with the morningtelephone call, and creditWilliams'version of the telephone call overMarkowitz',"According to Williams, at this point Hoffman said that the Union hada majority and that if Respondent did not sign a contract,he would pullthe employees out on strike.He testified that Hoffman also said that hewould not be able to work and that ILG would not let trucks come to theplantKenneth Williams alsotestified thatHoffman said"we will strike"or something like that and Robert said nothing. As set forth below, I ampersuaded that the strike which started on September I I was caused by thedischarge ofMary Fizer and not the refusal to bargainMoreover,Hoffman testified that he toldWilliams that he knew Markowitz fromother dealings and might be able to contact him Hoffman later calledMarkowitz to see if recognition could be arranged In view of these factsand my findings as to the credibility of both Williams',Ido not credittheir testimony that Hoffman threatened a strike while in Williams' office"Williams testified that this exchange occurred after he had spoken toMarkowitz He explained that he was not going to stand there and arguebecauseHoffman had most of his people in the hall and he neededproduction.According toWilliams, the break period had ended at thispointWilliams also testified most illogically that he did not recognize thesignatures of his employees,could not tell whether they were genuine, andfor that reason did not question their genuineness at any time thatmorning."These statements appear to have been made with reference to reportsHoffman heard of a speech by Robert Williams to the employeesWilliams'officewith the ILG committee. I find itunnecessary to decide how many of the employees actuallyenteredWilliams'office,as I find it clear from thetestimony of Respondent's witnesses that Respondentlearned the identity of those who joined the ILGrepresentatives. Thus, although Robert Williams testifiedthat he could only recall two employees who were in hisoffice,he also testified that when he left his office withHoffman at the end of the visit, he saw from 7 to 10employees in the hallway whom he recognized at the timebut could not identify at the time of the hearing. KennethWilliams testified that while he was in Robert Williams'office no employees were in the office but that he sawemployees in the hallway. He testified that when the ILGrepresentatives left the office there were some employeesin the hallway, of whom he noticed only three. He alsotestified that when he went to and from his own office inconnectionwith the telephone call to Markowitz, hewalked through the middle office and did not go into thehall. Supervisor Donna Himes testified that when the ILGrepresentatives first entered the plant, ILG RepresentativePaluscio went to the production area and called off thenames of employees to come to the office. Himes testifiedthat she saw several of the employees come forward, andthat she remembered several of the names that were calledincludingMary Fizer's but not Patricia Fauth's. Himesalsotestifiedthatduring the entire time the ILGrepresentatives were in Robert Williams' office, she wasseated in the adjacent office with the connecting dooropened a crack. She testified that during that time she didnot see Robert or Kenneth Williams. She also testifiedthat at the end of the break period she saw Jane Palusciostop some employees in the hall, including Mary Fizerand Dorothy Goheen, to tell them that the Union was notthrough with them yet and not to worry because they wereon union business. She testified that she did not see anyother employees because she was too confused and upsetFrom this testimony it is clear that Respondent knew atthe time which employees had come forward to join theILG representatives.Hoffman had asked to have acommitteepresentandWilliams'hadconsented.Assuming that the employees could not all fit into theoffice,Williamsmust have known that the employeesstanding outside the door of his office were there for thesame reason as those inside. Himes had heard the namesof the employees called off by Paluscio, had seen some ofthem come forward, and saw some of them in the halltalking to Paluscio The conflict between the testimony ofKenneth Williams and Donna Himes indicates that one orthe other of them was not truthful in his efforts to puthimself in a place where he could not see the employeeswhile the ILG representatives were in Robert Williams'office.Either Himes did not remain in the middle officeduring the period of time she said she was there, or whenRobert and Kenneth Williams went to the telephone inKenneth's office, they both passed through the hall wherethe employees, if any, who had not entered the office werestanding. I am convinced that among them, the Williamsbrothers and Himes had ample opportunity to identify theemployeeswho came to Robert Williams' office insupport of the ILG and knew who they were.3.Conclusions as to the ILG majorityI find, as alleged in the complaint, that all productionand maintenance employees of Respondent, employed atitsYork, Pennsylvania, plant, excluding office clericalemployeesand supervisors as defined in the Act, DONNA LEE SPORTSWEAR331constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act 64The parties stipulated as to the composition of thebargaining unit on September7, thedate of the ILGdemand. Pursuant to their stipulation I find that therewere 31 employees in the bargaining unit of whom 21 hadsigned authorization cards forthe ILG. Theircards wereamong the 27 cards presented to RobertWilliams byHoffman on September 7.65As noted above,six of the cards were printed on bluestockandboretheprintedwords"STRICTLYCONFIDENTIAL"at the bottom.ThesecardsweresignedbyDorothyGoheen, BettyRuby,Letha Dietz,Ruth May, Mildred Sieple,and RaeannQuickel. Two ofthese employees,Dietz and May, also discussedwith ILGRepresentative Haugh what would be done with the cardsat the time they signed them Of these employees,there isevidence that only Letha Dietz sought to obtain the returnof her card from ILG representatives following the ILGdemand Although there is evidence,as set forth above,that Ruth May, Letha Dietz, Mildred Seiple,and RaeannQuickelvisitedMarkowitz'officeandgavehimstatements concerning the solicitation of their cards, noneof these employees went further,despiteMarkowitz'advice, tomake an independent effort to revoke theirauthorizations or obtain return of their cards.The recorddoes not establish that any of them,other than Dietz,complained about a breach of confidentiality."A representation by a solicitor that a card will be keptconfidential differs from a representation that a card willbe used only to obtain an election or for some purposeother than that stated on its face.A representation as toconfidentiality does not detract from the purpose of thecardasan authorization or provide any basis forconcluding that the signer did not intend to authorize theUnion to represent him. The assurance of confidentialitygoestoallayingfearsofretaliationratherthanmisrepresentation of the purpose or effect of the card.67Accordingly,Iconclude that the printed matter on theblue cards,which does not appear to have been discussedby four of the six employees who signed them, does notdetract from the effectiveness of these cards as validauthorizations despite the fact that,the cards were shownto Robert Williams.681find further that in the case of Ruth May, theuncontradicted testimony of Velma Haugh as to what she"Respondent amended its answer at the hearing to concede that theallegation of the complaint as to the appropriate unit would be correct ifRespondent were engaged in interstate commerce,but to deny theallegationbecauseRespondent was not engaged in interstate commerce."The remaining six cards were those referred to in fn50, supra."As indicated in section A, above,none of these employees,other thanDietz, appeared as witnesses and their statements were not offered inevidenceDosch's testimony as to complaints made to her in the plant wason its face unreliableMarkowitz did not testify that May complained onSeptember 9 that a promise to keep her card confidential had beenbreached,and after initially testifying that she complained that Mathews'visit to her was offensive,corrected his testimony only to the extent ofsaying that he was mistaken The complaintsof Quickeland Seiple atMarkowitz' office were not identified, except to the extent that Markowitztestifiedthat some of the 12 or 13 employees who visited him onSeptember it, complained about misrepresentations made to them insecuring their cards,but their basic complaint was about the disturbance atthe plant that morning. Seiple was among the group that met with the ILGrepresent atives the night beforethe ILGdemand and accompanied theILG representatives to Robert Williams' office."SeeManila Manufacturing Company,1-71 NLRB No 151."M. Koppel Company,166 NLRB No. 114.toldMay adds nothing to what the printed matterindicated and that her card may also be counted IndeedHaugh's explanation that the card could be used to obtainrecognition on the basis of a card check reenforced theprinted authorization on the card. The card of Letha Dietzraises a closer question. It appears from Dietz' testimonythat she sought explicit assurance that her card would notbe shown to Williams Although Haugh indicated certainconditionsunderwhich the card might be shown toWilliams, they were not the conditions under which thedisclosure occurred. Dietz promptly voiced her displeasureover the disclosure and queried union representativesabout the return of her card. Although the above analysisrelating to the five other blue cards would indicate similardisposition of this card, I find it unnecessary to decidewhether Dietz' card should be counted because, as I findbelow, the ILG had a clear majority without her card.The evidence as to statementsmade by ILGrepresentatives to employees otherwise relates to thebenefits discussed by organizers with employees, initiationfees, and the number of employees who had signed cards.The statements concerning union benefits were typical ofunion organizing campaigns. Even if ILG OrganizerMathews indicated to Norma Henry that the ILG wouldgetRespondent's employees similar benefits, as sheunderstood him to say, these statements did not amountto flat promises of automaticincreasesonce the ILGsecured recognition.69 Similarly there was no unlawfulinducement in Haugh's statement to Betty Ruby thatthose who joined the ILG at the time of the organizationof the shop would not be required to pay an initiation fee.70The various statements made to employees as to thenumber who had previously signed cards do not, insofarastherecordshows,appeartohavebeenmisrepresentations. It appears from the testimony of theILG representatives, as well as from the authorizationcards received in evidence, that most of the employees therepresentatives visited signed cards and that it was truethat at the rate they were going, the ILG would soon havea majority.While the date of Mathews' visit to Henry isnot established, it appears that it was likely to haveoccurred on either August 30 or 31, when Mathews visiteda number of other employees. By the end of the eveningon August 30, the ILG representative had obtained 13cards,includingsome from persons not on the payroll onSeptember 7, and by the end of the evening on August 31,they had obtained a total of 22 cards of which 17 weresignedby employees who were on the September 7payroll.Although it is doubtful thatMathews hadreasonable cause to believe that a majority had alreadysigned cards on August 30, it appears that he not only hadcause to believe that at some point during the evening ofAugust 31 but that it was most likely true.71 Thus, Iconclude that neither Henry, who did not sign her carduntil September 1, Rodefer, who signed on August 31, norany other employee was induced to sign her card on thebasis of a misrepresentation as to the majority status ofthe ILG. In any event such a misrepresentation would not"RW Inc,d/b/a K-Mart Foods,170 NLRB No67;Better Val-UStores ofMansfield.Inc,161NLRB762, 769-771As noted above, noemployee other than Henry testified to Mathews'statements in this regard."Fabricators,Incorporated,168 NLRB No. 21."As the exact dates of payroll changes do not appear in the record, itcannot be said with certainty that the ILG had cards from a majority bythe close of August 31 But as it appears that there were nine employeeswhose status was in doubt, five of whom had signed cards, it is likely thatthe ILG had a majority at that time. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvalidate their authorizations.72Accordingly, I conclude that at the time of the ILGdemand for recognition, the ILG had valid authorizationsfrom at least 20 of the 31 employees in the appropriateunit and was the majority representative of the employeesin the unit.4.The refusal to bargainAs noted above, the evidence is in conflict as towhether the ILG representatives askedWilliams tonegotiatea contract or to sign a contract. I find itimmaterial which was said. There is no single formulawhich must be followed in requesting recognition, and it isclear that in presenting Williams with the cards signed bythe employees Hoffman sought to establish the status ofthe ILG as representative of Respondent's employees forthepurpose of being recognized and entering into acollective-bargaining agreement with Respondent.73AlthoughWilliams inspected the cards and orallyacquiesced to the ILG majority claim, after speaking withhis lawyer,Williams told the ILG representatives to file apetition and seek an election if it wished to represent hisemployees,thuseffectivelydecliningtogranttherecognition sought by Hoffman.InAaron Brothers Company of California,158 NLRB1077, the Board stated:While an employer's right toan election is notabsolute, it has long been established Board policy thatan employer may refuse to bargain and insist upon suchan electionas proof ofa union'smajorityunless itsrefusal and insistence were not made with a good-faithdoubt of theunion'smajority.An election by secretballotisnormally a more satisfactory means ofdetermining employees' wishes, although authorizationcards signed by a majority may also evidence theirdesires.Absent an affirmative showing of bad faith, anemployer, presented with a majority card showing anda bargaining request, will not be held to have violatedhis bargaining obligation under the law simply becausehe refuses to rely upon cards, rather than an election,as the method for determining the union's majority."The burden rests upon the General Counsel to establishbad faith, not upon the Respondent to establish its goodfaith."Where a company has engaged in substantialunfair labor practices calculated to dissipate unionsupport,theBoard,with the courts' approval hasconcluded that employer insistence on an election was notmotivated by a good-faith doubt of the union's majority,but rather by a rejection of the collective-bargainingprinciple or by a desire to gain time within which toundermine the union."75Here there is evidence that almost immediately afterthe ILG demand, the efforts of the Grievance Committeeto induce employees to visit Respondent's attorney tostate their desire to revoke their authorization cardsbegan.IhavefoundabovethattheGrievanceCommittee's efforts in this regard were not independentbutwere assisted and encouraged by Respondent inviolation of the Act. These efforts were aimed directly atundermining the employees' support of the ILG through"G & A Truck Line, Inc.,168 NLRB No. 106."Steel City Transport, Inc v. N.L.R B,389 F 2d 735 (C.A 3). There isno evidenceto suggest that Hoffman sought to compelRespondent to signa set of specific contract terms withoutchange or negotiation.CompareRoadhome ConstructionCorp,170 NLRB No 91.7"158 NLRB at 1078 (fns. omitted)."Aaron BrothersCompany of California,supra,158 NLRB at 1079.unlawfulmeans.Also, contemporaneously,RespondentdischargedMary Fizer in violation of Section 8(a)(3) oftheAct, as I have found, for discriminatoryreasonsfurther evidencing a desire to undermine the ILG. Thisevidence overrides any contrary inference that might bedrawn from Letha Dietz' complaint about the showing ofher card to Robert Williams and the less specifictestimony that other employees on their own initiativecomplained about the way their cards were solicited orindicatedthattheyhad a change of heart. HadRespondent not engaged in contemporaneous unfair laborpractices and merely rested on its stated desire to have theILG put its claim to proof by means of an election, adifferent question would be presented.76 But in the light ofthe fact that the expressions of revocation of support forthe ILG, only one of which was communicated to theILG, were stimulated by Respondent's unlawful activity, Iconclude that any doubt Respondent entertained as to theILGmajority stemmed from its own unfair laborpractices 77 Accordingly, I conclude that since September7, 1967, Respondent has violated Section 8(a)(5) and (1)of the Act by refusing to bargain in good faith with theILG as collective-bargainingrepresentativeoftheemployees in the unit set forth above .78D. The Replacement of Goheen, Rodefer, and RubyOn Friday evening, September 8, ILG RepresentativeRusso learned of Fizer's discharge. The followingmorninghe telephoned Robert Williams and asked Williams if hewould take Fizer back.Williams declined to reinstateFizer.Later that day theunionrepresentatives decided toput a picketline infront of the plant and to ask theemployees to honor it. On Sunday afternoon and eveningRusso andMathews visited some, but not all, ofRespondent's employees at their homes and explained tothem their decision to call a strike at Respondent's plant.79No general meeting of employees was held before thedecision was made or the picketing startedRusso testified that the discharge of Mary Fizer wasnot, the sole reason for the decision to strike, but that thedecisionwas also motivated by the fear that otheremployees would be discharged and - after a pause in histestimony- the fact that Williams had refused tobargain.Dorothy Goheen testified that she was told byMathews on Sunday, September 10, that Respondent hadfiredMary Fizer, that it was an unfair labor practice, andthat they were going to strike.80"In this connection,Ifind it unnecessary to pass upontheGeneralCounsel's alternative theory that Williams'conduct atthe time of the ILGdemand established that Respondent had no good-faith doubt of the ILG'srepresentative status at the time of the demand and sought an electionwithout a valid ground in violation of Section 8(a)(5), citing Snow& Sons,134 NLRB 709, enfd. 308 F.2d 687 (C A. 9);Jem Mfg, Inc.,156 NLRB643.-"Manila Manufacturing Company,171NLRB No 151,The NationalCash Register Company,167 NLRB No 153."In reaching this conclusion, I do not rely on evidenceof a speech byRobertWilliams to the employees at the startof theILG campaignAlthough some of Williams'remarks indicated that the advent of a unionwould decrease employee work opportunities,he also at that time assuredthe employees of their right to join a union,as Rodefer's testimonyclearlyindicates.To the extentthatWilliams'testimony as to this speech was inconflict with that of Patricia Fauth,Dorothy Goheen, and RubyRodefer, Icredit the latter witnesses whose testimony was similar in content.Williamsequivocated extensively and confesseddifficultyin remembering what hesaid at this time I specifically discredit his equivocal denial of awarenessof union activity at the time of the speech"Russo so testified."Goheen also testified that she joinedthe picketline for that reason and DONNA LEE SPORTSWEAR333On Monday, September It, before the start of work, anumber of ILG representatives appeared outside the plantalong withunionmembers from other shops and some ofRespondent's employees 81At the outset that morning,there was no well-defined picket line. However, some ofthe ILG representatives had blocked the road leading toRespondent's plant so that employees were required topark their cars away from the plant and walk the rest ofthe way. The opening of the plant was delayed by the latearrival of Tony Costabile who had the keys to the plantdoor. For a period of time a number of people milledabout including those who wanted to go to work and theunion representatives and supporters. Letha Dietz waspushed by two women and fell as `she tried to walk towardthe plant."When Tony Costabile arrived with the key and startedtoopen the plant door, more pushing and scufflingensued.83 Tony Costabile was prevented from opening thefront door of the plant but succeeded in opening a' sidedoor through which he and the others who wished to workwere able toenter.84After the employees entered the plant, a picketline wasdrawn along the edge of Respondent's premises, and thereis no evidence of further disorder."The picketing of Respondent's plant continued afterSeptember 11. Dorothy Goheen joined the picket linefrom the outset. A replacement was hired to perform herjob within a week after the picketing started.Ruby Rodefer crossed the picket line and worked onSeptember 11. She worked again on September 13. OnSeptember 14, she decided to honor the picket line andstayed at home. On that day Robert Williams called herat home and asked her why she had not come to work.She told him that she had decided to honor the picketline.According to Williams, he told her at this time thathe had to get his work out and that he would possiblyhave to replace her. A day or two later Williams hired areplacement for Rodefer. On October 2, she joined thepicket line, having merely honored it until then.Betty Ruby worked on September 11 but did not reportto work on September 12 because of illness. That morningKenneth Williams called her to ask if she was coming todid not believe there would have been a picket line if Fizer had not beendischarged"Among the employees who joined the picket line, Russo identifiedMary and Sharon Fizer, the Cooks, Dorothy Goheen, and others whom hedid not know.Russo estimated that from 9 to 11 employees honored thepicket line,but there is no evidence that any employees other than those henamed did so."Dietz so testified.Kenneth Williams also testified that he was pushedby an ILG organizer as he walked toward the plant."Although Russo attributed the start of the disorder to Tony Costabile,who he testified shoved him, and Marylyn Costabile, who he said chargedinto the pickets,itisclear that the disorder was attributable to ILGrepresentatives and supporters who sought to bar employees from enteringtheplant. I credit the explicit testimony to this effect of MarylynCostabile,Kenneth Williams, and Donna Himes Without condoning theirconduct, 11 do not find, however, that there was misconduct by ILGrepresentatives sufficient to warrant dismissal of the allegations of violationofSection8(a)(5) in the complaintUnitedMineral&ChemicalCorporation,155 NLRB 1390"Donna Himes testified that as she went throughthe door, two ILGorganizers tried to slam it, catching her foot in the door and injuring it."Respondent hired a constable and a detective agency to protect itsproperty and instituted a civil court injunction proceeding on September11No injunction issued,but the return date of an order to show cause wascontinued indefinitely on September 18, on condition that upon the filingof affidavits by Respondent alleging further misconduct a preliminaryinjunction would issueforthwith.work. She told him that she was sick and was going to seeher doctor. Kenneth asked her if she wanted a leave ofabsence. She said that she wanted to find out first whatwas the matter with her.86 She visited her doctor who toldher that she was suffering from high blood pressure andgrippe and that she should stay out of work until herblood pressure was down. On September 13, she calledRobert Williams and told him what her visit to the doctorhad disclosed. She said she would be out of work for sometime, but did not know how long. Williams told her thathe would not be able to wait for her and pressed her forsome indication of the probable length of her absence,which she said she could not give. Williams said that hewould have to get someone to replace her and that sheshould call him when she was feeling better.87 He hired areplacement for her shortly thereafter.About 2 weeks later Patricia Fauth told Ruby that shehad been replaced. Based on that information, she decidedto join the picket line on October 2, and she remained onituntil it was removed. Ruby did not call Williams againafter September 13 to tell him she was ready to return towork until after the picket line was removed.88The picket line was maintained until around October20,whenRusso and Hoffman decided to end thepicketing. At that time Dorothy Goheen, Betty Ruby, andRuby Rodefer were the only employees still honoring thepicket line, the others who picketed having found otheremployment.89On October 24, Ruby Rodefer telephoned RobertWilliams and asked about returning to work. Williamstold her that she had been replaced and that he would callher if he needed anyone later.On October 26, Betty Ruby called Robert Williams andasked how she stood with her job. He told her that shehad been replaced and that he did not have work for herat that time, but might have work later.On October 31 and November 1, Dorothy Goheentelephoned the plant several times and asked to speak toRobertWilliams but was unable to reach him. On one ofthese occasions she spoke to Kenneth Williams. She toldKenneth that she was calling because she wanted her jobback. Kenneth said that he knew nothing about it and thatshe would have to talk to Robert. Kenneth told her toleave her number and that he would ask Robert to callher, but Robert never called back. Then, on advice of theILG representatives, she sent a telegram to theRespondent asking to be reinstated. She received noresponse to the telegram.At the time of the hearing, Goheen, Rodefer, and Rubyhad not been reinstated, and their replacements were stillworking.Although there is some evidence that the picketing wascaused by Respondent's refusal to bargain as well as thedischarge of Fizer, I conclude that it would not haveoccurred but for Fizer's discharge. Russo's mention of therefusal to bargain in this regard appeared to be an"Ruby so testified without contradiction"The testimony of Ruby and Williams as to this conversation isessentially the 'sameRuby did not testify that Williams said it would benecessary to replace her, but did not deny that he said it""Ruby testified that she would have been ready to return to work at thetime she joined the picket line."'ILG strikeassistance records indicate that in addition to these threeemployees, Betty Cook, James Cook, Carol Cook, and Mary Fizer werethe only other employees who received assistance during the penod of thepicketing 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDafterthought. Goheen did not mention it as a cause of thestrike, and Hoffman appeared to have some hope of beingable to persuadeMarkowitz that Respondent shouldrecognize the ILG after his visit to Robert Williams'office.Itis,of course, possible that once Fizer wasdischarged, both the discharge and the refusal to bargainbecame causes of the picketing, but I find that theevidence is sufficient to establish only that the dischargewas its cause. As several of Respondent's employeesjoined in and participated in the picketing over Fizer'sdischarge,which I have found was an unfair laborpractice, I find that these employees were engaged fromthe outsetin anunfair labor practice strike.Dorothy Goheen and Ruby Rodefer were both replacedat a time when they had joined the strike. As unfair laborpractice strikers, they were entitled to reinstatement totheir former jobs by Respondent upon request, regardlessof their replacement, unless their conduct during the strikedisqualified them for reinstatement. Although Respondentargued at the hearing that it would show misconduct ofreplaced strikers in seeking admission of evidence relatingto strike misconduct, no such showing was made. Rodeferrequested, and was denied reinstatement on October 24.Goheen tried to reach RobertWilliams to requestreinstatement on October 31 and November 1. On one ofthose 2 days, she conveyed the purpose of her call toKennethWilliams, who said he would have Robert callher back. I find that at least by November 1, Goheen hadrequested reinstatement and that it was effectively deniedher when Williams failed to respond to her call or hertelegram.BettyRuby stands in a different position. UnlikeRodefer, who had notified Robert Williams before shewas replaced that she was honoring the picket line, Rubystayed out of work until October 2 because of illness andsonotifiedWilliams.When she reported to RobertWilliams on September 13, she was unable to state howlong she would be out, and Williams told her he might notbe able to wait for her return. A replacement was hiredshortly thereafter, and the fact that she was replaced wasat least one of the reasons that she decided to join thestrike.Thus Ruby was replaced before she became astriker.In order to conclude that Ruby is entitled toreinstatement it would be necessary to conclude that thedecision to replace her was motivated by her unionactivities rather than by economic reasons. It is true thatRuby was one of those who left her work on September 7to join the ILG representatives at Robert Williams' office.However, Patricia Fauth, who was also one of the groupwho went to Williams' office, also was out of work formedical reasons during the strike and was not replaced.Perhaps more evidence explaining the difference in theirtreatment as well as evidence relating to Respondent's sickleave policies would support the conclusion that Ruby'sreplacement was discriminatory, but I conclude that theevidencebeforeme is insufficient to support thatconclusion, particularly in the light of Ruby's inability topredict on September 13 when she would be ready toreturn to work.Accordingly, I conclude that Respondent's refusal toreinstateRuby Rodefer on October 24 and DorothyGoheen on November 1, upon their respective requests,violated Section 8(a)(3) of the Act. However, I do not findthatRespondent'srefusaltoreinstateBettyRubysimilarly violated the Act.E.Unilateral Changes in Wages andConditions ofEmployment and the Dischargeof Fauth1.The unilateral changesMost of Respondent's employees are paid on anincentivebasis.The employees keep records of what theyproduce, and at the end of each week their earnings arecomputed by applying the appropriate piece rates to whatthey have produced. Respondent also keeps track of thehours worked by each employee and maintains minimumhourly ratesEach employee's minimum weekly pay iscomputed by multiplying the number of hours worked bythe employee'sminimumrate. If an employee's minimumexceeds his incentive earnings for the week, he is paid theminimum and the difference 'is known as makeup. If anemployee's incentive earnings exceed his minimum, he ispaid the incentive earnings and the difference is known asa bonus.In June, some time before the move to the new plant,the Grievance Committee asked Robert Williams about awage increase.Williams told them that after they gotsettled in the new plant he would give one. Sometime inOctober, the Grievance Committee reminded Williams ofhis promise.Williams then increased the minimum hourlyrate for the employees and also increased the amountspaidperpieceforpurposes of computing incentiveearnings by about 5 percent. The increases were effectivesometimeinOctober.90At some time not made clear in the record Respondentalso changed the terms in which its piece rates werestated.91This change merely restated piece rates in termsof price paid per hundred garments rather than price paidper dozengarments.It did not affectearningsreceived byemployees but simply made it easier for them to calculatetheir earnings.In early November Robert Williams held a meetingwith the employees in the plant cafeteria. He told themthat he was paying out too much makeup pay and that ithad to stop, even if it meant that he had to get rid of theold employees and hire all new help. He told theemployees that he was going to hand out warning slips tothosewhosemakeup was excessive and that if anemployee received three slips she should not bothercoming back to work because there would be no job forher.Williams did not single out Patricia Fauth or anyother operator for individual criticism at that time. Hetold all the employees that it would be company policy todischarge upon three warnings if an improvement was notshown in makeup. Both Robert and Kenneth Williamstestified that they decided to institute the warning anddischarge policy because they were having too muchmakeup and had to do something to reduce it.2.The discharge of FauthPatriciaFauth started to work for Respondent inMarch 1966. She was hired as a zipper setter, havingpreviously worked in that capacity for another employer.From the start of her employment Fauth's pay rarely, ifever, exceeded her minimum rate and she usually receivedmakeup pay. At some point relatively early in her"OnlyRobertWilliams testifiedastotheincreasesand theirsurrounding circumstances"RobertWilliams testified at one point that this change occurred inNovember and at another that it happened in August Marylyn Costabileplaced it inOctober or November. DONNA LEE SPORTSWEAR335employment, Fauth was taken off zipper setting andassigned a variety of tasks generally classified as partsoperations.92When Fauth first started to work for Respondent herminimum rate was $1.25 an hour. After 3 weeks, herminimum was raised to $1.30 an hour. After anothermonth it wasraisedto $1.35 and later it was raised to$1.40.When Respondent moved to its new plant in July1967, her minimum was raised to $1.50. At the time,KennethWilliams told her that she was doing better. InOctober 1967, her minimum was again raised to $1.60.From the start Fauth rarely, if ever, produced enoughover a weekly period to earn pieceworkearnings in excessof her minimum rate, and she received makeup pay mostof the time. According to Fauth, the reason for herconstant failure to exceed the minimum was that she wasmoved around from one job to anotherseveral times aday and sometimes had to sit and wait for work.According to her, much of the time also she workedwithout the assistance of a floorgirl and as a result losttime taking work out of her machine, thereby increasingthe time spent on each job.Shortly after Respondent moved to the new plant Fauthasked Floorlady Donna Himes if she could have an hourlypaid job as a floorgirl because she was not exceeding theminimum as an operator and she felt she could not makeany less working as a floorgirl. Himes told her that shecould not have a floor job because she was needed on amachine.93On November 10, 1967, a few days after RobertWilliamsannounced thewarningslippolicy,theemployees received their paychecks for the pay periodending the previous Saturday.With her paycheck,KennethWilliams gave Patricia Fauth a warning slipwhich showed that her total pay for the week was $66, ofwhich she earned $34.93 at piecework and the balance,$31.07,wasmakeup.94 At the bottom of the slip wasprinted "Comment: Must show improvement." When shereceived this slip, Fauth told Williams that he might justas well give her the other two slips because she could notmake the minimum and was going to get them anyway.She also told him that she couldnot eliminateher makeuppay because they wereassigningher too many differentjobs.Williams told her not to get worked up and worriedand that the slip did not mean she was fired but only thatshe had l o show improvement.93Fauth also failed to makeher minimumfor the weekendingNovember 11, but she did not receive a secondwarning slip on November 17 with her paycheck for thatweek.9'However, on November 24, 1967, having againfailedtomake her minimum for the week endingNovember 17, she received a second warning slip. ThatslipindiLcatedthather total pay was $66, includingattendance bonus, of which she had earned $38.69 and had"Fauth testified that she overlocked sleeves, fronts,backs, and facings,set tags and bindings,joined shoulders,and seamed up for zippers RobertWilliams testified that Fauth's regular jobs apart from zipper setting wereseaming fronts,overlocking,and working on small parts He testified thatthese jobs required only simple straight sewing and were all considered inthe general category of parts operations."Although several floorgirls were hired after the ILG demand, Fauthwas not offered a chance to work as a floorgirl at any time However, itdoes not appear that she ever renewed her request for a transfer"Included in her total earnings was a $2 attendance bonus for havingworked the full week This amount was apparently included in the amountindicated as makeup It is not established whether or not this amount wasadded to the bonus of those who exceeded their minimum"Fauth to testified without contradiction.makeup of $27.31. It stated "Must show considerableimprovement." On December 1, 1967, she received a thirdslipwhich indicated total pay of $51.20 for the weekending November 25, of which she had earned $34.89 andhad makeup of $16.31." It stated "This is your third slipwhich means automatic discharge."Other employees received one warning notice and somereceived two. Fauth, however, was the only employee whoreceived a third notice and was discharged pursuant to thepolicy up to the time of the hearing.Although there are differences in detail in the testimonyas to Fauth's work record before November 1967 and thereasons why Respondent stopped assigning her to zippersetting,"' there is no dispute that whatever Fauth wasassigned to, she failed as a rule to exceed minimumearnings.However, until the warning slip system wasinstituted inNovember 1967, Fauth had never previouslybeen warned about her work or told how much makeupshewas paid, although she knew she was receivingmakeup pay.99For the first 4 weeks after the warning and dischargepolicywas instituted, Respondent kept summary sheetsshowing the earnings of each employee and the amount ofmakeup or bonus she received.' Thereafter, Respondentstopped keeping such summaries and kept summarieswhich showed bonuses earned but not makeup pay.'Kenneth Williams testified that the warning system wasstill in effect, but that he had not given out any slips inthe month or two before he testified. He could not recallwhen he had last given out a warning slip, and concededthat he had not given out any slips since the end of 1967,but he testified that he had given out warnings after Fauthwas discharged.3However, both Robert and KennethWilliams testified that the warning system was successfuland substantially reduced makeup, eliminating the needfor further warnings.'"KennethWilliams testified that he gave no slips at the end of thesecond week because he wanted to give all the employees a chance toimprove."As Fauth missed 1 day of work during that pay period,she did notreceive an attendance bonus and was paid only for the hours she worked."According to Fauth, she was told that it was because there were twoother zipper setters with more seniority.According to Robert Williams, itwas because she did not make the production rate on all but one style, shewas often absent, and he could get more production out of utility girls atzipper setting.He testified that he told Fauth that the latter was the reasonshe was not being given zippers."Fauth so testifiedKennethWilliams testified that even beforeRespondent moved he had discussed Fauth's makeup with her and hadtried to help her out and give her every break that he could RobertWilliams testified that he had noticed on a number of occasions that Fauthleft her work for periods of 20 minutes during working time and that hecalled it to Humes'attention twice. According to him, Himes reported backthat Fauth's nerves werebad andshe was in the restroomcrying.Himestestified that she could tell from observation that Fautb was on makeupbut never checked to see if Fauth was making her time,Both RobertWilliams and Himes testified that it was their observation that Fauth'sattitudewas that she did not care whether she exceeded her minimum.However, none of Respondent's witnesses testified that Fauth had beenwarned that her work must improve if she wanted to retain her job'Fauth's third notice and discharge were based on her performance forthe last of these 4 weeks'KennethWilliams testified that he jotted down lists of those receivingexcessivemakeup on a scratch pad each week when he prepared thepayroll but did not have them.In an attempt to explain their loss hetestified that when the plant moved, he lost a lot of them and could notfind others. The move occurred,of course,before the warning system wasinstituted.'Williams was vague as to the identity of employees other than Fauthwho received warning slips,particularly after Fauth's discharge.'Makeup figures in the records for the first 4 weeks after the policy was 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Concluding findingsIhave found above that denials of knowledge ofFauth's participation in the group of employees whovisitedRobertWilliams' office by bothWilliams andHimes werenot convincing, and I am no more persuadedbyRobertWilliams'equivocal testimony as to hisrecollection and knowledge of her ILG activities at thetime of her discharge.' As the General Counsel haspointed out, by the time of Fauth's discharge, of thoseemployees who went to Williams' office on September 7,allbut Fauth either had quit, had been discharged, hadbeen replaced, or had visited Markowitz' office to give astatement. The-General Counsel contends that the warningand discharge policy was adopted as a means ofeliminatingFauth, the last of this group, from the plant,relying on the evidence of other unfair labor practices inthis case and the evidence surrounding the adoption andimplementationof the warning and discharge policy.There are factors which support this contention. Thussummariesof makeup paid employees were only kept fora 4-week period following institution of the warning policyand were not kept after Fauth's discharge. The evidence isat best vague as to the implementation of the policy afterFauth's discharge. Fauth's performance had been poor foran extendedperiod of time before the warning anddischarge policy was instituted. Her minimum rate hadbeen increasedseveral times during that period, therebyincreasingthe production required of her to avoid makeuppay,6 but she had never previously been given a warning toimproveherproductionorfacedischarge.Fauth'sproduction in fact improved during the week on which herthirdnoticewas based.'While her makeup remainedsubstantial,itwould appear that the first two warningshad brought about improvement which it was the purposeof the warnings to induce.Some of the explanations given by Fauth for her poormakeup were not rebutted.' Respondent's evidence as tothe principal reason advanced by Fauth for her excessivemakeup was in conflict. Although Kenneth Williams andDonna Himestestified that Fauth was not moved fromjob to job,' Robert Williams testified that after Fauth wastaken off zippersettinghe could not assign her to a steadyjob because she was frequently absent.Also lending support to the General Counsel'scontention are discrepancies in the testimony of KennethWilliams,RobertWilliams,andHimes as to theimplementationofthesystem.AlthoughKennethinstituted show a substantialreductionin totalmakeuppay over thatperiod.'According to Respondent'sAttorneyMarkowitz, he and RobertWilliamswere aware of Fauth's union activitiesat the time of herdischarge.'Fauth'sOctoberincrease in her minimum rate amountedclose to 7percentPiece rates were increasedby 5 percent at that time. Thus ifFauth'sproduction had remained constantthereafter, hermakeup paywould have been increased'Themakeup indicatedonFauth'sfirstwarningconstitutedapproximately45 percent of her total pay The makeupindicated on hersecond warning constituted40 percentof her totalpayThe makeupindicated on her final warning constituted approximately32 percent of hertotalpay. In computing these percentages I have excludedFauth'sattendance bonus fromboth her makeup and her total pay for purposes ofcomputation.'These wereher claimsthat she wassometimesleft to sit without workand that she worked muchof the time without afloorgirlThere is noevidence, however,to indicatewhether Fauthwas unique in these respects.'KennethWilliams testifiedthat only utilitygirls were movedfrom jobto jobWilliamsadministeredthesystem,histestimonyestablishes that he was not well qualified to make thesubjectivedeterminationsastowhatwas excessivemakeup which the system required. Williams testified thathe relied on Himes for advice before issuing warning slips,but she testified that she was not consulted as to all thewarnings.As to Fauth, Williams testified that heconsulted Himes before issuing the final warning for theweek in which Fauth had shown improvement, but Himestestified that she was consulted only as to Fauth's firstwarning.,BothRobert and KennethWilliams testified thatamong the factors they looked at in determining whethermakeup was excessive was whether an employee wasworking at her regular job. Yet their testimony alsoindicates that when an employee other than a utility girlwas assigned to work which was not considered a part ofher regular job, she was paid on a straight-time basis.Thus, an assignment outside of an employee's regular jobwould not increase her makeup, unless she was a utilitygirl who was expected to perform all jobs.On the other hand, these are a number of factors whichindicate that the warning system was instituted for alegitimate purpose. The evidence is uncontradicted thattherewas considerable makeup pay before Respondentinstituted thewarning and discharge policy and thatmakeup in the plant declined after it was instituted. Itappears likely that whatever the problem before theOctober wageincreases,the economic need to increaseproductionbecame greater afterRespondent's totalpayroll increasedThe warning system was announced toall employees, and Fauth was not singled out for criticism.WhileRespondent'smakeup summaries indicate thatsome employees continued to have high makeup,practicallyallofthoseemployeeswhosemakeupcontinued high were identified as trainees or utility girlswhose special consideration with respect to makeup wassatisfactorily explained, and even when compared to theseemployees, Fauth's record was close to the worstWhen Fauth spoke with Kenneth Williams at the timeshe received her first slip,Williams tried to assure her thatshe needed only to show improvement. It was Fauth andnotWilliams who suggested that any effort by her toimprove would be futile and that he might as well proceedto issue theremainingwarningsAlthough 'RobertWilliams, contrary to Donna Himes and his brotherKenneth, supported Fauth's testimony that she was movedfrom job to job a great deal, he testified withoutcontradiction that all of her jobs were considered to fall ina single classification and required only straight sewing.Fauth, who like Betty Ruby was absent for medicalreasons for 3 weeks during the strike, was not replaced atthat critical juncture when it might have been expectedthatRespondent would have used the opportunity if somotivated to remove her from the plant. It is true that atthe time of her discharge, in addition to her earlier ILGactivities, Fauth had refrained from joining in the activityin behalf of the newly formed Independent. However, bythat time the ILG strike had failed, and it appears thatRespondent's earlier unfair labor practices, as well as thestrike,had effectively dissipated the ILG support in theplant.Ifindsufficientdoubt as to the motivation forinstituting the warning and discharge policy and Fauth'sdischarge to conclude that the General Counsel has notestablished that the institution of the policy and Fauth'sdischarge were caused by her union activities. DONNA LEE SPORTSWEARThe question remains, however, as to whether theunilateral wage increase and the institution of the warningand discharge policy violated Section 8(a)(5) and (1) ofthe Act. There is no question that the warning system hadnot previously existed and was unilaterally instituted inearly November by Respondent. As it had direct effect onjob tenure and on the amount of work employees wereexpected to perform, the warning system was a matterfalling within the scope of "wages, hours, and other termsand conditions of employment" and was an appropriatematter for collective bargaining." Before it was instituted,insofar as the record shows, the job tenure of employeeswas not threatened by a failure to reduce or eliminatetheirmakeup. The new policy changed these conditions.Coming soon after a unilateral wage increase, it may beinferred that the threat to employee tenure and theincreaseinRespondent'sproductiondemandswasassociatedwith the increase in Respondent's payroll.Absent representation of its employees by a union, boththe increase in wages and the institution of the warningsystem were management decisions which Respondent wasfreetomake. Indeed, even in the face of unionrepresentation and bargaining, these were decisions thatRespondent would have been free to make unilaterally ifrequisite bargaining had occurred but failed to result inagreement.However, Respondent did not recognize theILG and took both actions without bargaining with it. Inthesecircumstancesboth the granting of the wageincreasesand the institution of the warning systemconstituted unilateral changes in wages, hours, and otherterms and conditions of employment in derogation of theILG's representative status and in violation of Section8(a)(5) of the Act."As the institution and implementation of the warningsystem resulted in the receipt of warning notices by anumber of employees and the discharge of Fauth, in ordertoremedly the violation of Section 8(a)(5), I shallrecommend below that Respondent rescind the warningand discharge policy, all warning notices issued pursuantto it, and the discharge of Patricia Fauth. However thebenefits which accrued to the employees as a result of theOctober wage increases are not to be rescinded or changedby virtue of anything contained in this Decision orRecommended Order.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1),(2), (3), and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmative"Russell-Newman Manufacturing Company,Inc.,167 NLRB No 156;DixieOhio ExpressCompany,167NLRB No.72;MillerBrewingCompany,166 NLRB No. 90."N.L R B v. Katz,369U S. 736;FarmersCo-OperativeGinAssociation,161NLRB 887, 899-900,enfd.389 F 2d 553 (C.A.D.C ). Seealso casescited in fn 10 directly above.337action designed to effectuate the policies of the Act.As I have found that Respondent discriminatorilydischargedMary Fizer, discharged Patricia Fauthpursuant to an unlawfully instituted warning system, andrefused to reinstate unfair labor practice strikers DorothyGoheen and Ruby Rodefer, I shall recommend thatRespondent be ordered to offer them immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, and to make them whole for any lossof earnings they may have suffered by payment to them ofsums of money equal to the amount each normally wouldhave earned as wages from the dates of the respectivedischargesof Fizer and Fauth and the requests forreinstatement of Goheen and Rodefer to the dates ofoffers of reinstatement, less net earnings, in accordancewith the formula set forth in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.12Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Donna Lee Sportswear, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.InternationalLadies'GarmentWorkers'Union,AFL-CIO, the Grievance Committee, and Donna LeeSportswearEmployees' IndependentUnion are labororganizations within the meaning of the Act.3.All production and maintenance employees employedatRespondent'sYork, Pennsylvania, plant, excludingoffice clerical employees and supervisors as defined in theAct constitute an appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9{b) ofthe Act.4.At all times since September 7, 1967, InternationalLadies'GarmentWorkers'Union,AFL-CIO has beenand now is the exclusive representative of the employees inthe unit described above for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By soliciting employees to state their desire towithdrawfrom the InternationalLadies'GarmentWorkers'Union,AFL-CIO, rendering assistance to theGrievanceCommittee and itsalter ego,Donna LeeSportswear Employees' Independent Union, dischargingMary Fizer because of her union activities, refusing toreinstate unfair labor practice strikers Dorothy Goheenand Ruby Rodefer upon their request, refusing to bargainuponrequestwithInternationalLadies'GarmentWorkers'Union, AFL-CIO in the appropriate unit setforth in paragraph 3, above, and by unilaterallyincreasingemployees'wages and instituting and implementing awarning and discharge policy following the request forrecognition of International Ladies' GarmentWorkers'Union,AFL-CIO, Respondent has engagedinand isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1), (2), (3), and (5) andSection 2(6) and (7) of the Act."In the case of Fizer the period during which she joined the strike willbe excluded from the period for which she is eligible for backpay. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby recommend that Respondent, Donna LeeSportswear, its partners, agents, successors, and assigns,shall:1.Cease and desist from:(a)Recognizing the Grievance Committee or DonnaLee Sportswear Employees' Independent Union as thebargaining representative of any of its employees for thepurposeofdealingwithRespondentconcerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unlessand until either of these labor organizations shall havedemonstrated its exclusive majority representative statuspursuanttoaBoard-conductedelectionamongRespondent's employees.(b)Rendering assistance to the Grievance Committeeor Donna Lee Sportswear Employees' Independent Unionin the administration and conduct of their affairs.(c)Solicitingemployees to state their desire towithdraw from a union.(d)Discouragingmembership in International Ladies'Garment Workers' Union, AFL-CIO, or any other labororganization, by discriminating in regard to the hire andtenure of employees or any term or condition of theiremployment.(e)Refusing to bargain collectively in good faithconcerning rates of pay, hours of employment, and otherconditionsof employment with International Ladies'GarmentWorkers'Union,AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unitdescribed in paragraph 3 of the section of the Decisionentitled "Conclusions of Law."(f)Unilaterally changing rates of pay and other termsand conditions of employment without notice to andbargaining with International Ladies' Garment Workers'Union, AFL-CIO.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassistInternationalLadies'GarmentWorkers'Union,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in any other concerted activities for thepurposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferMary Fizer, Patricia Fauth, Dorothy Goheen,and Ruby Rodefer immediate and full reinstatement totheir former or substantially equivalent positions withoutprejudice to their seniority or other rights and privilegespreviously enjoyed and make them whole for any loss theymay have suffered by reason of the discrimination againstMary Fizer, Dorothy Goheen, and Ruby Rodefer and byreasonof the operation of Respondent's unilaterallyadoptedwarning and discharge policy against PatriciaFauth in the manner set forth in the section of the aboveDecision entitled "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service and Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecords relevant and necessary to a determination ofcompliance with paragraphs(a) and(b) above.(d)Uponrequest,bargaincollectivelywithInternationalLadies'GarmentWorkers'Union,AFL-CIO,as the exclusive representative of all employeesin the appropriate unit and embody in a signed agreementany understanding reached.(e)Rescind its warning and discharge policy institutedinNovember 1967, and rescind all warnings anddisciplinary actions taken pursuant to said policy.(f)Withhold all recognition from the GrievanceCommittee and Donna Lee Sportswear Employees'Independent Union as the representative of the employeesfor the purpose of dealing with either organizationconcerning wages,rates of pay,hours of employment, orother terms and conditions of employment, unless anduntil such labor organization shall be certified by theBoard as the exclusive bargaining representative of suchemployees(g)Post at itsYork,Pennsylvania,place of business,copiesof the attached notice marked"Appendix ""Copies of said notice,on forms provided by the RegionalDirector for Region 4, after being duly signed by theRespondent'srepresentative,shallbepostedby itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(h)Notify the Regional Director for Region 4, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL offer Mary Fizer, Patricia Fauth, DorothyGoheen, and Ruby Rodefer reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority and -other rights andprivileges, and WE WILL make them whole for any lossthey may have suffered as a result of ourdischarges of DONNA LEE SPORTSWEARMary Fizer and Patricia Fauth and our refusals toreinstate Dorothy Goheen and Ruby Rodefer upon theirrequests after the strikeWE WILL, upon request,bargain collectivelywithInternationalLadies'GarmentWorkers'Union,AFL-CIO,as the exclusive representative of all theemployees in the bargaining unit described below withrespect to rates of pay, wages,hours of employment,and other terms and conditions of employment and, ifanunderstandingisreached,embodysuchunderstanding in a signed agreement.The bargainingunit is:Allproductionandmaintenanceemployeesemployed at our Pennsylvania,plant, excluding officeclerical employees and supervisors as defined in theAct.WE WILL rescind the warning and discharge policyinstituted inNovember 1967, and WE WILL rescind allwarning notices and disciplinary actions taken pursuantto that pollicy.WE WILL withhold all recognition from theGrievanceCommittee and Donna Lee SportswearEmployees'Independent Union as the representative ofour employees for the purpose of dealing with eitherorganization concerning wages, rates of pay, hours ofemployment,orothertermsandconditionsofemployment,unless and until such labor organizationshallbecertifiedby the Board as the exclusivebargaining representative of such employees.WEWILLNOTdiscouragemembershipinInternationalLadies'GarmentWorkers'Union,AFL-CIO,oranyotherlabororganizationbydiscriminatorily discharging or refusing to reinstate anyof our employees.WE WILL NOT refuse to bargain collectively withInternationalLadies'GarmentWorkers'Union,AFL-CIO.,as the exclusive bargaining representative ofallthe employees in the bargaining unit describedabove.WE WILL NOT unilaterally change wages,hours, orother termsand conditions of employment withoutnotice to or bargaining with International Ladies'Garment Workers'Union,AFL-CIO.WE WILL NOT recognize the Grievance Committee orDonna Lee Sportswear Employees' Independent Unionasthebargainingrepresentativeofanyofouremployees for the purpose of dealing with either339organizationconcerninggrievances,labordisputes,wages, ratesof pay, hoursof employment,or otherconditions of employment,unless and until either oftheseorganizationsshallhavedemonstrated itsexclusivemajority representative status pursuant to aBoard-conducted election among our employees.WE WILL NOTrender assistance to the GrievanceCommittee or Donna Lee Sportswear Employees'Independent Union in the administration and conductof their affairs.WE WILL NOTsolicitour employees to state theirdesire to withdraw from a union.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheirrightstoself-organization,toform labororganizations,to join or assist International Ladies'GarmentWorkers'Union,AFL-CIO,or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities,except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment,asauthorized in Section8(a)(3)oftheAct,asmodifiedbytheLabor-Management Reporting and Disclosure Act of1959.DatedByDONNA LEE SPORTSWEAR(Employer)(Representative)(Title)Note-We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywiththe Board'sRegionalOffice,1700 BankersSecuritiesBuilding,WalnutandJuniperStreets,Philadelphia, Pennsylvania 19107, Telephone 597-7601.